 

Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

Dated as of November 18, 2014

 

by and among

 

IGI LABORATORIES, INC., IGEN INC. and IGI LABS, INC.,

as the Borrowers,



THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,



GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent for all Lenders,

 

GE CAPITAL BANK, as a Lender, and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

 

****************************************

 

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner

  

 

 

  

TABLE OF CONTENTS



 

ARTICLE I. THE CREDITS 1       1.1 Amounts and Terms of Commitments 1 1.2
Evidence of Loans; Notes 6 1.3 Interest 6 1.4 Loan Accounts 7 1.5 Procedure for
Revolving Credit Borrowing 8 1.6 Conversion and Continuation Elections 8 1.7
Reserved 9 1.8 Mandatory Prepayments of Loans and Commitment Reductions 9 1.9
Fees 10 1.10 Payments by the Borrowers 11 1.11 Payments by the Lenders to Agent;
Settlement 12 1.12 Borrower Representative 15 1.13 Eligible Accounts 15      
ARTICLE II. CONDITIONS PRECEDENT 18       2.1 Conditions of Initial Loans 18 2.2
Conditions to All Borrowings 18       ARTICLE III. REPRESENTATIONS AND
WARRANTIES 19       3.1 Corporate Existence and Power 19 3.2 Corporate
Authorization; No Contravention 19 3.3 Governmental Authorization 20 3.4 Binding
Effect 20 3.5 Litigation 20 3.6 No Default 20 3.7 ERISA Compliance 21 3.8 Use of
Proceeds; Margin Regulations 21 3.9 Ownership of Property; Liens 21 3.10 Taxes
21 3.11 Financial Condition 22 3.12 Environmental Matters 22 3.13 Regulated
Entities 23 3.14 Solvency 23 3.15 Labor Relations 23 3.16 Intellectual Property
23 3.17 Brokers’ Fees; Transaction Fees 24 3.18 Insurance 24 3.19 Ventures,
Subsidiaries and Affiliates; Outstanding Stock 24 3.20 Jurisdiction of
Organization; Chief Executive Office 24 3.21 Locations of Inventory, Equipment
and Books and Records 24 3.22 Deposit Accounts and Other Accounts 25 3.23
Government Contracts 25 3.24 Customer and Trade Relations 25 3.25 Bonding 25
3.26 Reserved 25

 

 

 

  

3.27 Status of Inactive Subsidiaries 25 3.28 Reserved 25 3.29 Full Disclosure 25
3.30 Foreign Assets Control Regulations and Anti-Money Laundering 26 3.31
Patriot Act 26 3.32 Regulatory Matters 26       ARTICLE IV. AFFIRMATIVE
COVENANTS 28       4.1 Financial Statements 28 4.2 Certificates; Other
Information 29 4.3 Notices 31 4.4 Preservation of Corporate Existence, Etc. 32
4.5 Maintenance of Property 33 4.6 Insurance 33 4.7 Payment of Obligations 34
4.8 Compliance with Laws 34 4.9 Inspection of Property and Books and Records;
Appraisals 35 4.10 Use of Proceeds 35 4.11 Cash Management Systems 35 4.12
Landlord Agreements 35 4.13 Further Assurances 36 4.14 Environmental Matters 37
4.15 Post-Closing Matters 37       ARTICLE V. NEGATIVE COVENANTS 38       5.1
Limitation on Liens 38 5.2 Disposition of Assets 39 5.3 Consolidations and
Mergers 40 5.4 Acquisitions; Loans and Investments 41 5.5 Limitation on
Indebtedness 41 5.6 Employee Loans and Transactions with Affiliates 42 5.7
Compensation 43 5.8 Margin Stock; Use of Proceeds 43 5.9 Contingent Obligations
43 5.10 Compliance with ERISA 44 5.11 Restricted Payments 44 5.12 Change in
Business; Inactive Subsidiaries; Foreign Subsidiaries 45 5.13 Change in
Structure 45 5.14 Changes in Accounting, Name or Jurisdiction of Organization 45
5.15 Amendments to Subordinated Indebtedness Documents 45 5.16 Negative Pledges;
Intellectual Property License 45 5.17 OFAC; Patriot Act 46 5.18 Sale-Leasebacks
46 5.19 Hazardous Materials 46 5.20 Prepayments of Other Indebtedness 46      
ARTICLE VI. FINANCIAL `COVENANTS 46       6.1 Fixed Charge Coverage Ratio 46 6.2
Minimum Liquidity 47

 

ii

 

  

ARTICLE VII. EVENTS OF DEFAULT 47       7.1 Events of Default 47 7.2 Remedies 49
7.3 Rights Not Exclusive 50 7.4 Cash Collateral for Letters of Credit 50      
ARTICLE VIII. THE AGENT 50       8.1 Appointment and Duties 50 8.2 Binding
Effect 51 8.3 Use of Discretion 51 8.4 Delegation of Rights and Duties 52 8.5
Reliance and Liability 52 8.6 Agent Individually 54 8.7 Lender Credit Decision
54 8.8 Expenses; Indemnities; Withholding 54 8.9 Resignation of Agent or L/C
Issuer 55 8.10 Release of Collateral or Guarantors 56 8.11 Additional Secured
Parties 56       ARTICLE IX. MISCELLANEOUS 57       9.1 Amendments and Waivers
57 9.2 Notices 58 9.3 Electronic Transmissions 59 9.4 No Waiver; Cumulative
Remedies 60 9.5 Costs and Expenses 60 9.6 Indemnity 61 9.7 Marshaling; Payments
Set Aside 62 9.8 Successors and Assigns 62 9.9 Assignments and Participations;
Binding Effect 62 9.10 Non-Public Information; Confidentiality 65 9.11 Set-off;
Sharing of Payments 67 9.12 Counterparts; Facsimile Signature 67 9.13
Severability 68 9.14 Captions 68 9.15 Independence of Provisions 68 9.16
Interpretation 68 9.17 No Third Parties Benefited 68 9.18 Governing Law and
Jurisdiction 68 9.19 Waiver of Jury Trial 69 9.20 Entire Agreement; Release;
Survival 69 9.21 Patriot Act 70 9.22 Replacement of Lender 70 9.23 Joint and
Several 70 9.24 Creditor-Debtor Relationship 70 9.25 Actions in Concert 71      
ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY 71       10.1 Taxes 71

 

iii

 

  

10.2 Illegality 73 10.3 Increased Costs and Reduction of Return 74 10.4 Funding
Losses 75 10.5 Inability to Determine Rates 75 10.6 Reserves on LIBOR Rate Loans
76 10.7 Certificates of Lenders 76       ARTICLE XI. DEFINITIONS 76       11.1
Defined Terms 76 11.2 Other Interpretive Provisions 95 11.3 Accounting Terms and
Principles 96 11.4 Payments 96

 

iv

 

 



SCHEDULES

 

Schedule 1.1(b) Revolving Loan Commitments Schedule 3.5 Litigation Schedule 3.7
ERISA Schedule 3.8 Closing Date Sources and Uses; Funds Flow Memorandum Schedule
3.9 Ownership of Property; Liens Schedule 3.11(a) Historical Financial
Statements Schedule 3.11(d) Projections Schedule 3.12 Environmental Schedule
3.15 Labor Relations Schedule 3.16 Intellectual Property Schedule 3.18 Insurance
Schedule 3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock Schedule
3.20 Jurisdiction of Organization; Chief Executive Office Schedule 3.21
Locations of Inventory, Equipment and Books and Records Schedule 3.22 Deposit
Accounts and Other Accounts Schedule 3.23 Government Contracts Schedule 3.25
Bonding Schedule 3.32 Regulatory Matters Schedule 3.32(d) Regulatory Inspections
/ Governmental Investigations Schedule 5.1 Liens Schedule 5.4 Investments
Schedule 5.5 Indebtedness Schedule 5.6 Transactions with Affiliates Schedule 5.9
Contingent Obligations     EXHIBITS     Exhibit 1.1(c) Form of L/C Request
Exhibit 1.6 Form of Notice of Conversion/Continuation Exhibit 2.1 Closing
Checklist Exhibit 4.2(b) Form of Compliance Certificate Exhibit 11.1(a) Form of
Assignment Exhibit 11.1(b) Form of Borrowing Base Certificate Exhibit 11.1(c)
Form of Notice of Borrowing Exhibit 11.1(d) Form of Revolving Note

 

v

 

  

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of November 18, 2014, by and among IGI Laboratories, Inc., a
Delaware corporation (“IGI”), Igen Inc., a Delaware corporation (“Igen”), IGI
Labs, Inc., a Delaware corporation (“IGI Labs”) (IGI, Igen and IGI Labs are
sometimes referred to herein collectively as the “Borrowers” and individually as
a “Borrower”), IGI Labs, as the Borrower Representative, the other Persons party
hereto that are designated as a “Credit Party”, General Electric Capital
Corporation, a Delaware corporation (in its individual capacity, “GE Capital”),
as Agent for GE Capital Bank and the other several financial institutions from
time to time party to this Agreement (collectively, the “Lenders” and
individually each a “Lender”), and such Lenders.

 

WITNESSETH:

 

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to (a) refinance the Prior Indebtedness, (b) provide for working
capital, capital expenditures and other general corporate purposes of the
Borrowers and their Subsidiaries and (c) fund certain fees and expenses
associated with the funding of the Loans;

 

WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of their personal property
(other than Intellectual Property); and

 

WHEREAS, subject to the terms hereof and the other Loan Documents, each
Wholly-Owned Domestic Subsidiary of IGI which is not a Borrower or an Inactive
Subsidiary shall guaranty all of the Obligations of the Borrowers and grant to
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon substantially all of its personal property (other than Intellectual
Property).

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I.
THE CREDITS

 

1.1          Amounts and Terms of Commitments.

 

(a)          Reserved.

 

(b)          The Revolving Credit.

 

(i)          Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Revolving Lender severally and not jointly agrees to make Loans to
the Borrowers (each such Loan and each Incremental Revolving Loan, a “Revolving
Loan”) from time to time on any Business Day during the period from the Closing
Date through the Final Availability Date, in an aggregate amount not to exceed
at any time outstanding the amount set forth opposite such Lender’s name in
Schedule 1.1(b) under the heading “Revolving Loan Commitments” (such amount as
the same may be reduced or increased from time to time in accordance with this
Agreement, being referred to herein as such Lender’s “Revolving Loan
Commitment”); provided, however, that, after giving effect to any Borrowing of
Revolving Loans, the aggregate principal amount of all outstanding Revolving
Loans shall not exceed the Maximum Revolving Loan Balance. Subject to the other
terms and conditions hereof, amounts borrowed under this Section 1.1(b) may be
repaid and reborrowed from time to time. The “Maximum Revolving Loan Balance”
from time to time will be the lesser of:

 

 

 

 

(x)          the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or

 

(y)          the Aggregate Revolving Loan Commitment then in effect, less those
Reserves imposed by Agent in its Permitted Discretion;

 

less, in either case, the aggregate amount of Letter of Credit Obligations.

 

If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Balance, then the Borrowers shall immediately prepay
outstanding Revolving Loans and then cash collateralize outstanding Letters of
Credit in an amount sufficient to eliminate such excess in accordance herewith
and in a manner satisfactory to the L/C Issuers.

 

(ii)         Upon the request of the Borrowers, by written notice to Agent and
the Lenders (each, a “Revolving Loan Commitment Increase Request”) in form and
substance reasonably satisfactory to Agent, the Aggregate Revolving Loan
Commitment shall be increased by the amount specified in such Revolving Loan
Commitment Request (and the Revolving Loan Commitment of each Lender with a
Revolving Loan Commitment shall be automatically increased on a pro rata basis);
provided that no such increase shall become effective unless (A) such increase
shall be in a minimum amount of $2,500,000 and multiples of $500,000 in excess
thereof, (B) the aggregate amount of all such increases shall not exceed
$5,000,000 during the term of this Agreement, (C) after giving effect to such
increase, the Aggregate Revolving Loan Commitment shall not exceed $15,000,000,
(D) after giving pro forma effect to such increase and the use of proceeds
thereof (and assuming that the entire amount of such increase is funded), (1) no
Default or Event of Default shall exist and (2) the Credit Parties shall be in
pro forma compliance with the covenants set forth in Article VI for the
immediately succeeding twelve fiscal month period (assuming for such purpose
that the levels and amounts, as applicable, required as of any date occurring
prior to the date any such covenant is first required to be tested under Article
VI equal the first such level or amount, as applicable, required in connection
with such first test), (E) Agent shall have received a certificate of a
Responsible Officer of the Borrower Representative certifying as to the
foregoing, (F) Agent shall have received an updated Borrowing Base Certificate
certified on behalf of the Borrowers by a Responsible Officer of the Borrower
Representative, setting forth the Borrowing Base as at such date as Agent may
reasonably require, and (G) the Borrowers shall have paid (or, simultaneously
with the effectiveness thereof, shall pay) all fees required to be paid under
the Fee Letter in connection with such increase.

 

(c)          Letters of Credit.

 

(i)          Conditions. On the terms and subject to the conditions contained
herein, Borrower Representative may request that one or more L/C Issuers Issue,
in accordance with such L/C Issuers’ usual and customary business practices and
for the account of the Borrowers, Letters of Credit (denominated in Dollars)
from time to time on any Business Day during the period from the Closing Date
through the earlier of (x) the Final Availability Date and (y) seven (7) days
prior to the date specified in clause (a) of the definition of Revolving
Termination Date; provided, however, that no L/C Issuer shall Issue any Letter
of Credit upon the occurrence of any of the following or, if after giving effect
to such Issuance:

 

(A)         (i) Availability would be less than zero or (ii) the Letter of
Credit Obligations for all Letters of Credit would exceed $1,000,000 (the “L/C
Sublimit”);

 

2

 

 

(B)         the expiration date of such Letter of Credit (i) is not a Business
Day, (ii) is more than one year after the date of Issuance thereof or (iii) is
later than seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each Borrower and such
L/C Issuer have the option to prevent such renewal before the expiration of such
term or any such period and (y) neither such L/C Issuer nor any Borrower shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (iii) above; or

 

(C)         (i) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (ii) such Letter of Credit is requested to be Issued
in a form that is not acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Borrowers or the Borrower Representative on their
behalf, the documents that such L/C Issuer generally uses in the Ordinary Course
of Business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).

 

Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Lenders that any condition precedent contained
in Section 2.2 is not satisfied and ending on the date all such conditions are
satisfied or duly waived.

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with Section 1.11(e)(ii).

 

(ii)         Notice of Issuance. The Borrower Representative shall give the
relevant L/C Issuer and Agent a notice of any requested Issuance of any Letter
of Credit, which shall be effective only if received by such L/C Issuer and
Agent not later than 2:00 p.m. on the third Business Day prior to the date of
such requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(c) duly completed or in
any other written form acceptable to such L/C Issuer (each, an “L/C Request”).

 

(iii)        Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to
provide Agent, in form and substance satisfactory to Agent, each of the
following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by any Borrower of any related L/C Reimbursement Obligation,
notice thereof, which shall contain a reasonably detailed description of such
Issuance, drawing or payment, and Agent shall provide copies of such notices to
each Revolving Lender reasonably promptly after receipt thereof; (B) upon the
request of Agent (or any Revolving Lender through Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by
Agent; and (C) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to Agent, setting forth the Letter of Credit Obligations
for such Letters of Credit outstanding on the last Business Day of the previous
calendar week.

 

3

 

 

(iv)        Acquisition of Participations. Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each Revolving Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations.

 

(v)         Reimbursement Obligations of the Borrowers. The Borrowers agree to
pay to the L/C Issuer of any Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
Letter of Credit no later than the first Business Day after the Borrowers or the
Borrower Representative receive notice from such L/C Issuer or from Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Borrowers as provided in this
clause (v) (or any such payment by the Borrowers is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Agent of such failure (and,
upon receipt of such notice, Agent shall notify each Revolving Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Borrowers with interest thereon computed (A)
from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (B) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.

 

(vi)        Reimbursement Obligations of the Revolving Credit Lenders.

 

(1)         Upon receipt of the notice described in clause (v) above from Agent,
each Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to Section 1.11(e)(ii)).

 

(2)         By making any payments described in clause (1) above (other than
during the continuation of an Event of Default under Section 7.1(f) or 7.1(g)),
such Lender shall be deemed to have made a Revolving Loan to the Borrowers,
which, upon receipt thereof by Agent for the benefit of such L/C Issuer, the
Borrowers shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.

 

(vii)       Obligations Absolute. The obligations of the Borrowers and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrowers or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit the
Borrowers’ right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.

 

4

 

  

(d)          Reserved.

 

(e)          Incremental Facilities.

 

(i)          Requests. The Borrowers may, by written notice to Agent (each, an
“Incremental Facility Request”), request increases in the Revolving Loan
Commitments (each, an “Incremental Revolving Loan Commitment” and the loans
thereunder, “Incremental Revolving Loans”; Incremental Revolving Loan
Commitments are sometimes referred to herein individually as an “Incremental
Facility” and collectively as the “Incremental Facilities”) in Dollars in an
aggregate amount not to exceed $10,000,000 for all such Incremental Facilities;
provided that no commitment of any Lender shall be increased without the consent
of such Lender. Such notice shall set forth (A) the amount of the Incremental
Revolving Loan Commitment being requested (which shall be in a minimum amount of
$2,500,000 and multiples of $500,000 in excess thereof), and (B) the date (an
“Incremental Effective Date”) on which such Incremental Facility is requested to
become effective (which, unless otherwise agreed by Agent, shall not be less
than 10 Business Days nor more than 60 days after the date of such notice).

 

(ii)         Conditions. No Incremental Facility shall become effective under
this Section 1.1(e) unless, after giving effect to such Incremental Facility,
the Loans to be made thereunder (and assuming that the entire amount of such
Incremental Revolving Loan Commitment is funded), and the application of the
proceeds therefrom, (A) no Default or Event of Default shall exist, (B) as of
the last day of the most recent month for which financial statements have been
delivered pursuant to Section 4.1(c), the Credit Parties are in compliance on a
pro forma basis with the covenants set forth in Article VI, recomputed for the
most recent fiscal month for which financial statements have been delivered
(assuming for such purpose that the levels and amounts, as applicable, required
as of any date occurring prior to the date any such covenant is first required
to be tested under Article VI equal the first such level or amount, as
applicable, required in connection with such first test), (C) proceeds of such
Incremental Facility shall be used solely to finance or refinance the purchase
price of a Permitted Acquisition consummated substantially concurrently with the
incurrence thereof or within 30 days prior to the date of incurrence, (D) Agent
shall have received a certificate of a Responsible Officer of the Borrower
Representative certifying as to the foregoing, and (E) Agent shall have
consented to the incurrence of such Incremental Facility, such consent not to be
unreasonably withheld.

 

(iii)        Terms. The all-in yield (including interest rate margins, any
interest rate floors, original issue discount and upfront fees (based on the
lesser of a four-year average life to maturity or the remaining life to
maturity), but excluding reasonable and customary arrangement, structuring and
underwriting fees paid or payable to GE Capital or any of its Affiliates with
respect to such Incremental Facility) applicable to any Incremental Facility
shall not be more than 0.50% per annum higher than the corresponding all-in
yield (determined on the same basis) applicable to the initial Revolving Loans
(each, an “Existing Facility”) unless the interest rate margin (and the interest
rate floor, if applicable) with respect to each Existing Facility, as the case
may be, is increased by an amount equal to the difference between the all-in
yield with respect to the Incremental Facility and the all-in yield on such
Existing Facility, as the case may be, minus, 0.50% per annum (it being agreed
that to the extent the all-in-yield with respect to such Incremental Facility is
greater than the all-in-yield of an Existing Facility solely as a result of a
higher LIBOR floor, then the increased interest rate applicable to an Existing
Facility shall be effected solely by increasing the LIBOR floor applicable
thereto). Any Incremental Revolving Loans shall be on the same terms (as amended
from time to time) (including maturity date and, subject to the foregoing,
all-in pricing) as, and pursuant to documentation applicable to, the initial
Revolving Loans.

 

5

 

 

(iv)        Required Amendments. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Facility, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence of such Incremental Facility and the Loans evidenced thereby, and any
joinder agreement or amendment may without the consent of the other Lenders
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of Agents and Borrowers, to
effectuate the provisions of this Section 1.1(e), and, for the avoidance of
doubt, the foregoing shall supersede any provisions in Section 9.1 to the
contrary. From and after each Incremental Effective Date, the Loans and
Commitments established pursuant to this Section 1.1(e) shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the applicable Collateral Documents. The Credit Parties
shall take any actions reasonably required by Agent to ensure and/or demonstrate
that the Liens and security interests granted by the applicable Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such new Loans and Commitments.

 

1.2          Evidence of Loans; Notes.

 

The Revolving Loans made by each Revolving Lender are evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.

 

1.3          Interest.

 

(a)          Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin. Each determination of an interest rate by Agent shall be
conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. All computations of fees and interest (other than interest
accruing on Base Rate Loans) payable under this Agreement shall be made on the
basis of a 360-day year and actual days elapsed. All computations of interest
accruing on Base Rate Loans payable under this Agreement shall be made on the
basis of a 365-day year (366 days in the case of a leap year) and actual days
elapsed. Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to the last day thereof.

 

(b)          Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any payment or
prepayment of Revolving Loans on the Revolving Termination Date.

 

(c)          At the written notice of Agent, acting on behalf of the Required
Lenders, or the Required Lenders while any Event of Default exists (or
automatically while any Event of Default under Section 7.1(a), 7.1(f) or 7.1(g)
exists), the Borrowers shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Loans under the Loan
Documents from and after the date of occurrence of such Event of Default, at a
rate per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus LIBOR or the Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders and shall continue until the date such Event of Default is
waived in accordance herewith.

 

6

 

 

(d)          Anything herein to the contrary notwithstanding, the obligations of
the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”).

 

1.4          Loan Accounts.

 

(a)          Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.

 

(b)          Agent, acting as a non-fiduciary agent of the Borrowers solely for
tax purposes and solely with respect to the actions described in this Section
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower Representative) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans, L/C Reimbursement
Obligations, and Letter of Credit Obligations, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit, Letter of Credit
Obligations, and L/C Reimbursement Obligations, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to Sections
9.9 and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan
and each funding of any participation described in clause (A) above, and for
LIBOR Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Agent from a Borrower or other
Credit Party and its application to the Obligations.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and the
corresponding obligations to participate in Letter of Credit Obligations) and
the L/C Reimbursement Obligations are registered obligations, the right, title
and interest of the Lenders and the L/C Issuers and their assignees in and to
such Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

7

 

 

(d)          The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement. Information contained
in the Register with respect to any Lender or any L/C Issuer shall be available
for access by the Borrowers, the Borrower Representative, Agent, such Lender or
such L/C Issuer during normal business hours and from time to time upon at least
one Business Day’s prior notice. No Lender or L/C Issuer shall, in such
capacity, have access to or be otherwise permitted to review any information in
the Register other than information with respect to such Lender or L/C Issuer
unless otherwise agreed by Agent.

 

1.5          Procedure for Revolving Credit Borrowing.

 

(a)          Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 2:00 p.m. (x) on the date which is three (3) Business Days prior to the
requested Borrowing date in the case of each LIBOR Rate Loan and (y) on the date
which is one (1) Business Days prior to the requested Borrowing date in the case
of each Base Rate Loan. Such Notice of Borrowing shall specify:

 

(i)          the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);

 

(ii)         the requested Borrowing date, which shall be a Business Day;

 

(iii)        whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and

 

(iv)        if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.

 

(b)          Upon receipt of a Notice of Borrowing, Agent will promptly notify
each Revolving Lender of such Notice of Borrowing and of the amount of such
Lender’s Commitment Percentage of the Borrowing.

 

(c)          Unless Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Closing Date
will be made available to the Borrowers by Agent by wire transfer of such amount
to the Borrowers pursuant to the wire transfer instructions specified on the
signature page hereto.

 

1.6          Conversion and Continuation Elections.

 

(a)          The Borrowers shall have the option to (i) request that any
Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding Loans from Base Rate Loans to LIBOR Rate Loans, (iii)
convert any LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4 if such
conversion is made prior to the expiration of the Interest Period applicable
thereto, or (iv) continue all or any portion of any Loan as a LIBOR Rate Loan
upon the expiration of the applicable Interest Period. Any Loan or group of
Loans having the same proposed Interest Period to be made or continued as, or
converted into, a LIBOR Rate Loan must be in a minimum amount of $500,000. Any
such election must be made by Borrower Representative by 2:00 p.m. on the third
Business Day prior to (1) the date of any proposed Revolving Loan which is to
bear interest at LIBOR, (2) the end of each Interest Period with respect to any
LIBOR Rate Loans to be continued as such, or (3) the date on which the Borrowers
wish to convert any Base Rate Loan to a LIBOR Rate Loan for an Interest Period
designated by the Borrower Representative in such election. If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. on the third Business
Day prior to the end of the Interest Period with respect thereto, that LIBOR
Rate Loan shall be converted to a Base Rate Loan at the end of its Interest
Period. The Borrower Representative must make such election by notice to Agent
in writing, including by Electronic Transmission. In the case of any conversion
or continuation, such election must be made pursuant to a written notice (a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or
in a writing in any other form reasonably acceptable to Agent. No Loan shall be
made, converted into or continued as a LIBOR Rate Loan, if the conditions to
Loans and Letters of Credit in Section 2.2 are not met at the time of such
proposed conversion or continuation and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.

 

8

 

 

(b)          Upon receipt of a Notice of Conversion/Continuation, Agent will
promptly notify each Lender thereof. In addition, Agent will, with reasonable
promptness, notify the Borrower Representative and the Lenders of each
determination of LIBOR; provided that any failure to do so shall not relieve any
Borrower of any liability hereunder or provide the basis for any claim against
Agent. All conversions and continuations shall be made pro rata according to the
respective outstanding principal amounts of the Loans held by each Lender with
respect to which the notice was given.

 

(c)          Notwithstanding any other provision contained in this Agreement,
after giving effect to any Borrowing, or to any continuation or conversion of
any Loans, there shall not be more than four (4) different Interest Periods in
effect.

 

1.7          Reserved.

 

1.8          Mandatory Prepayments of Loans and Commitment Reductions.

 

(a)          Reserved.

 

(b)          Revolving Loan. The Borrowers shall repay to the Lenders in full on
the date specified in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of the Revolving Loans outstanding on the
Revolving Termination Date.

 

(c)          Asset Dispositions; Events of Loss. If a Credit Party or any
Subsidiary of a Credit Party shall at any time or from time to time:

 

(i)          make a Disposition; or

 

(ii)         suffer an Event of Loss;

 

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$500,000 in the aggregate, then (A) the Borrower Representative shall promptly
notify Agent of such Disposition or Event of Loss (including the amount of the
estimated Net Proceeds to be received by a Credit Party and/or such Subsidiary
in respect thereof) and (B) promptly upon receipt by a Credit Party and/or such
Subsidiary of the Net Proceeds of such Disposition or Event of Loss, the
Borrowers shall deliver, or cause to be delivered, such excess Net Proceeds to
Agent for distribution to the Lenders as a prepayment of the Loans, which
prepayment shall be applied in accordance with Section 1.8(g). Notwithstanding
the foregoing and provided no Default or Event of Default has occurred and is
continuing, such prepayment shall not be required to the extent a Credit Party
or such Subsidiary reinvests the Net Proceeds of such Disposition or Event of
Loss in assets of a kind then used or usable in the business of a Borrower or
such Subsidiary, within three hundred sixty five (365) days after the date of
such Disposition or Event of Loss; provided that the Borrower Representative
notifies Agent of such Credit Party’s or such Subsidiary’s intent to reinvest
and of the completion of such reinvestment at the time such proceeds are
received and when such reinvestment occurs, respectively. Pending such
reinvestment, the Net Proceeds shall be delivered to Agent, for distribution to
the Revolving Lenders, as a prepayment of the Revolving Loans (to the extent of
Revolving Loans then outstanding), but not as a permanent reduction of the
Aggregate Revolving Loan Commitment.

 

9

 

 

(d)          Issuance of Securities.

 

(i)          Immediately upon the receipt by any Credit Party or any Subsidiary
of any Credit Party of the Net Issuance Proceeds of the issuance of Stock or
Stock Equivalents (including capital contributions, but excluding Excluded
Equity Issuances) after the commencement of a Dominion Period, the Borrowers
shall deliver, or cause to be delivered, to Agent an amount equal to 100% of
such Net Issuance Proceeds, for application to the Loans in accordance with
Section 1.8(g).

 

(ii)         Immediately upon receipt by any Credit Party or any Subsidiary of
any Credit Party of the Net Issuance Proceeds of the incurrence of Indebtedness
(other than Net Issuance Proceeds from the incurrence of Indebtedness permitted
hereunder), the Borrowers shall deliver, or cause to be delivered, to Agent an
amount equal to such Net Issuance Proceeds, for application to the Loans in
accordance with Section 1.8(g).

 

(e)          Reserved.

 

(f)          Reserved.

 

(g)          Application of Prepayments. Subject to Section 1.10(c), any
prepayments pursuant to Section 1.8(c) (other than prepayments of Revolving
Loans as set forth therein) or 1.8(d) shall be applied first to prepay
outstanding Revolving Loans without permanent reduction of the Aggregate
Revolving Loan Commitment and second to cash collateralize Letters of Credit in
an amount determined in accordance with Section 7.4, if applicable. To the
extent permitted by the foregoing sentence, amounts prepaid shall be applied
first to any Base Rate Loans then outstanding and then to outstanding LIBOR Rate
Loans with the shortest Interest Periods remaining. Together with each
prepayment under this Section 1.8, the Borrowers shall pay any amounts required
pursuant to Section 10.4 hereof.

 

(h)          No Implied Consent. Provisions contained in this Section 1.8 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

1.9          Fees.

 

(a)          Fees. The Borrowers shall pay to Agent, for Agent’s own account,
fees in the amounts and at the times set forth in a letter agreement among the
Borrowers, GE Capital Markets, Inc. and Agent dated of even date herewith (as
amended from time to time, the “Fee Letter”).

 

(b)          Unused Commitment Fee. The Borrowers shall pay to Agent a fee (the
“Unused Commitment Fee”) for the account of each Revolving Lender (other than a
Revolving Lender that is a Non-Funding Lender) in an amount equal to:

 

(i)          the daily balances of the Revolving Loan Commitment of such
Revolving Lender during the preceding calendar month, less

 

10

 

 

(ii)         the sum of (x) the daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the daily amount of Letter of Credit Obligations
held by such Revolving Lender, in each case, during the preceding calendar
month; provided, in no event shall the amount computed pursuant to clauses (i)
and (ii) be less than zero,

 

(iii)        multiplied by the Applicable Unused Line Fee per annum.

 

The total fee paid by the Borrowers will be equal to the sum of all of the fees
due to the Lenders, subject to Section 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of each calendar month following the date
hereof. The Unused Commitment Fee provided in this Section 1.9(b) shall accrue
at all times from and after the execution and delivery of this Agreement. For
purposes of this Section 1.9(b), the Revolving Loan Commitment of any
Non-Funding Lender shall be deemed to be zero.

 

(c)          Letter of Credit Fee. The Borrowers agree to pay to Agent for the
ratable benefit of the Revolving Lenders, as compensation to such Lenders for
Letter of Credit Obligations incurred hereunder, (i) without duplication of
costs and expenses otherwise payable to Agent or Lenders hereunder or fees
otherwise paid by the Borrowers, all reasonable costs and expenses incurred by
Agent or any Lender on account of such Letter of Credit Obligations, and (ii)
for each calendar month during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the daily undrawn face amount of all Letters of Credit Issued,
guarantied or supported by risk participation agreements multiplied by a per
annum rate equal to the Applicable Margin with respect to Revolving Loans which
are LIBOR Rate Loans; provided, however, at Agent’s or Required Lenders’ written
notice, while an Event of Default exists (or automatically while an Event of
Default under Section 7.1(a), 7.1(f) or 7.1(g) exists), such rate shall be
increased by two percent (2.00%) per annum. Such fee shall be paid to Agent for
the benefit of the Revolving Lenders in arrears, on the first day of each
calendar month and on the date on which all L/C Reimbursement Obligations have
been discharged. In addition, the Borrowers shall pay to Agent, any L/C Issuer
or any prospective L/C Issuer, as appropriate, on demand, such L/C Issuer’s or
prospective L/C Issuer’s customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer or prospective L/C Issuer in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued.

 

1.10        Payments by the Borrowers.

 

(a)          All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with Section
9.2), including payments utilizing the ACH system, and shall be made in Dollars
and by wire transfer or ACH transfer in immediately available funds (which shall
be the exclusive means of payment hereunder), no later than 2:00 p.m. on the
date due. Any payment which is received by Agent later than 2:00 p.m. may in
Agent’s discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. Each
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral. Each
Borrower hereby authorizes Agent and each Lender to make a Revolving Loan (which
shall be a Base Rate Loan) to pay interest, principal, L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees, Letter of Credit Fees and all
other fees, costs and expenses payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents, in each instance, on the date due.

 

11

 

 

(b)          Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

 

(c)          During the continuance of an Event of Default, Agent may, on behalf
of Required Lenders, and shall upon the direction of Required Lenders, apply any
and all payments received by Agent in respect of any Obligation in accordance
with clauses first through sixth below. Notwithstanding any provision herein to
the contrary, all payments made by Credit Parties to Agent after any or all of
the Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, shall be applied as follows:

 

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

 

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

 

fourth, to payment of principal of the Obligations (including, without
limitation, L/C Reimbursement Obligations then due and payable, and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable);

 

fifth, to payment of any other amounts owing constituting Obligations; and

 

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

 

1.11         Payments by the Lenders to Agent; Settlement.

 

(a)          Agent may, on behalf of Lenders, disburse funds to the Borrowers
for Loans requested. Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of any Loan before Agent disburses same
to the Borrowers. If Agent elects to require that each Lender make funds
available to Agent prior to disbursement by Agent to the Borrowers, Agent shall
advise each Lender by telephone or fax of the amount of such Lender’s Commitment
Percentage of the Loan requested by the Borrower Representative no later than
the Business Day prior to (or, in the case of same day Borrowings, on) the
scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to Agent’s account, as set forth on Agent’s signature
page hereto, no later than 1:00 p.m. on such scheduled Borrowing date. Nothing
in this Section 1.11(a) or elsewhere in this Agreement or the other Loan
Documents, including the remaining provisions of Section 1.11, shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Agent, any Lender or the Borrowers may have against any Lender
as a result of any default by such Lender hereunder.

 

12

 

 

(b)          At least once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Commitment Percentage of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Agent shall pay to each Lender such Lender’s Commitment
Percentage (except as otherwise provided in Section 1.1(c)(vi), Section 1.11(e)
and Section 9.9(g)) of principal, interest and fees paid by the Borrowers since
the previous Settlement Date for the benefit of such Lender on the Loans held by
it. Such payments shall be made by wire transfer to such Lender not later than
2:00 p.m. on the next Business Day following each Settlement Date.

 

(c)          Availability of Lender’s Commitment Percentage. Agent may assume
that each Revolving Lender will make its Commitment Percentage of each Revolving
Loan available to Agent on each Borrowing date. If such Commitment Percentage is
not, in fact, paid to Agent by such Revolving Lender when due, Agent will be
entitled to recover such amount on demand from such Revolving Lender without
setoff, counterclaim or deduction of any kind. If any Revolving Lender fails to
pay the amount of its Commitment Percentage forthwith upon Agent’s demand, Agent
shall promptly notify the Borrower Representative and the Borrowers shall
immediately repay such amount to Agent. Nothing in this Section 1.11(c) shall be
deemed to require Agent to advance funds on behalf of any Revolving Lender or to
relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Borrowers may have against any
Revolving Lender as a result of any default by such Revolving Lender hereunder.
Without limiting the provisions of Section 1.11(b), to the extent that Agent
advances funds to the Borrowers on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
from the date such advance was made until reimbursed by the applicable Revolving
Lender.

 

(d)          Return of Payments.

 

(i)          If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

 

(ii)         If Agent determines at any time that any amount received by Agent
under this Agreement or any other Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement or any other
Loan Document, Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to Agent on demand any portion
of such amount that Agent has distributed to such Lender, together with interest
at such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

 

(e)          Non-Funding Lenders; Procedures.

 

(i)          Responsibility. The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it, or to
make any payment required by it under any Loan Document, or to fund any purchase
of any participation to be made or funded by it on the date specified therefor
shall not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such loan, fund the purchase of any such
participation, or make any other such required payment on such date, and neither
Agent nor, other than as expressly set forth herein, any Other Lender shall be
responsible for the failure of any Non-Funding Lender to make a loan, fund the
purchase of a participation or make any other required payment under any Loan
Document.

 

13

 

 

(ii)         Reallocation. If any Revolving Lender is a Non-Funding Lender, all
or a portion of such Non-Funding Lender’s Letter of Credit Obligations (unless
such Lender is the L/C Issuer that Issued such Letter of Credit) shall, at
Agent’s election at any time or upon any L/C Issuer’s written request delivered
to Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders pro rata in accordance with their
Commitment Percentages of the Aggregate Revolving Loan Commitment (calculated as
if the Non-Funding Lender’s Commitment Percentage was reduced to zero and each
other Revolving Lender’s (other than any other Non-Funding Lender’s or Impacted
Lender’s) Commitment Percentage had been increased proportionately), provided
that no Revolving Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Revolving Loans and
outstanding Letter of Credit Obligations to exceed its Revolving Loan
Commitment.

 

(iii)        Voting Rights. Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments,
included in the determination of “Required Lenders” or “Lenders directly
affected” pursuant to Section 9.1) for any voting or consent rights under or
with respect to any Loan Document, provided that (A) the Commitment of a
Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced in such a manner that by its terms affects such Non-Funding
Lender more adversely than other Lenders, in each case without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders, the Loans, Letter of Credit Obligations, and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

 

(iv)        Borrower Payments to a Non-Funding Lender. Agent shall be authorized
to use all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Agent, L/C Issuers, and other Lenders under the Loan
Documents, including such Lender’s pro rata share of all Revolving Loans and
Letter of Credit Obligations, plus, without duplication, and (B) all amounts of
such Non-Funding Lender’s Letter of Credit Obligations reallocated to other
Lenders pursuant to Section 1.11(e)(ii).

 

14

 

 

(v)         Cure. A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

 

(vi)        Fees. A Lender that is a Non-Funding Lender pursuant to clause (a)
of the definition of Non-Funding Lender shall not earn and shall not be entitled
to receive, and the Borrowers shall not be required to pay, such Lender’s
portion of the Unused Commitment Fee during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof. In the event that any
reallocation of Letter of Credit Obligations occurs pursuant to Section
1.11(e)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Revolving Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Lenders.

 

(f)          Procedures. Agent is hereby authorized by each Credit Party and
each other Secured Party to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto. Without limiting the generality of the
foregoing, Agent is hereby authorized to establish procedures to make available
or deliver, or to accept, notices, documents and similar items on, by posting to
or submitting and/or completion on, E-Systems.

 

1.12         Borrower Representative.

 

IGI Labs hereby (i) is designated and appointed by each Borrower as its
representative and agent on its behalf (the “Borrower Representative”) and (ii)
accepts such appointment as the Borrower Representative, in each case, for the
purposes of issuing Notices of Borrowings, Notices of Conversion/Continuation
and L/C Requests, delivering certificates including Compliance Certificates and
Borrowing Base Certificates, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
giving and receiving all other notices and consents hereunder or under any of
the other Loan Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower, the Borrowers, any Credit
Party or the Credit Parties under the Loan Documents. Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Borrower Representative as a notice or communication from all Credit Parties.
Each warranty, covenant, agreement and undertaking made on behalf of a Credit
Party by the Borrower Representative shall be deemed for all purposes to have
been made by such Credit Party and shall be binding upon and enforceable against
such Credit Party to the same extent as if the same had been made directly by
such Credit Party.

 

1.13         Eligible Accounts.

 

All of the Accounts owned by IGI Labs and properly reflected as “Eligible
Accounts” in the most recent Borrowing Base Certificate delivered by Borrower
Representative to Agent shall be “Eligible Accounts” for purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Accounts from time to time in its Permitted
Discretion. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the applicable criteria, to
establish new criteria and to adjust advance rates and the Liquidity Factor with
respect to Eligible Accounts, in its Permitted Discretion, subject to the
approval of Required Lenders in the case of adjustments, new criteria or changes
in advance rates or the Liquidity Factor which have the effect of making more
credit available. Eligible Accounts shall not include the following Accounts:

 

(a)          Accounts – Past Due/Extended Terms. Accounts that are not paid
within the earlier of ninety (90) days following its due date or one hundred
twenty (120) days following its original invoice date;

 

15

 

 

 

(b)          Cross Aged Accounts. Accounts that are the obligations of an
Account Debtor if fifty percent (50%) or more of the Dollar amount of all
Accounts owing by that Account Debtor are ineligible under the other criteria
set forth in this Section 1.13;

 

(c)          Foreign Accounts. Accounts that are the obligations of an Account
Debtor located in a foreign country other than Canada;

 

(d)          Government Accounts. Accounts that are the obligation of an Account
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof unless Agent, in its sole discretion, has agreed to the contrary in
writing, or the applicable Credit Party has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation;

 

(e)          Contra Accounts. Accounts to the extent a Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower or any Subsidiary thereof but only to
the extent of the potential offset;

 

(f)          Chargebacks/Partial Payments/Disputed. Any Account if any defense,
counterclaim, setoff or dispute is reasonably asserted as to such Account, but
only to the extent of such defense, counterclaim, setoff or dispute;

 

(g)          Inter-Company/Affiliate Accounts. Accounts that arise from a sale
to any employee or Affiliate of any Credit Party;

 

(h)          Concentration Risk. (i) Accounts for which any of
AmerisourceBergen, Cardinal, CVS Health, McKesson, Rite-Aid, Walgreens or any of
their respective Affiliates is the Account Debtor (and, in each case, solely to
the extent that the long-term credit rating of such Account Debtor is at least
“A-” from S&P and at least “A3” from Moody’s) to the extent that such Accounts,
together with all other Accounts owing by such Account Debtor and its Affiliates
as of any date of determination, exceed fifty five percent (55%) of all Eligible
Accounts (provided, however, that, prior to January 1, 2016, there shall be no
such limitation for AmerisourceBergen so long as its long-term credit rating is
at least “A-” from S&P and at least “A3” from Moody’s); provided that if the
long-term credit rating of such Account Debtor is less than “A-” from S&P or
“A3” from Moody’s, but higher than “BBB-” from S&P and “Baa3” from Moody’s, as
applicable, such percentage shall be reduced to forty five percent (45%) for
such Account Debtor; provided, further, that if the long-term credit rating of
such Account Debtor is less than “BBB-” from S&P or “Baa3” from Moody’s, then
the limitation set forth in clause (ii) below shall be applicable to such
Account Debtor, and (ii) other Accounts to the extent that such Accounts,
together with all other Accounts owing by such Account Debtor and its Affiliates
as of any date of determination, exceed twenty percent (20%) of all Eligible
Accounts;

 

(i)          Unbilled. Accounts with respect to which an invoice, reasonably
acceptable to Agent in form and substance, has not been sent to the applicable
Account Debtor;

 

(j)          Defaulted Accounts; Bankruptcy. Accounts where:

 

(i)          the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

(ii)         a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

16

 

 

(k)          Progress Billing. Accounts (i) as to which a Credit Party is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

 

(l)          Bill and Hold. Accounts that arise with respect to goods that are
sold on a bill-and-hold basis;

 

(m)          C.O.D. Accounts that arise with respect to goods that are sold on a
cash-on-delivery basis;

 

(n)          Non-Acceptable Alternative Currency. Accounts that are payable in
any currency other than United States Dollars;

 

(o)          Other Liens Against Receivables. Accounts that (i) are not owned by
a Credit Party or (ii) are subject to any right, claim, Lien or other interest
of any other Person, other than Liens in favor of Agent, securing the
Obligations;

 

(p)          Conditional Sale. Accounts that arise with respect to goods that
are placed on consignment, guarantied sale or other terms by reason of which the
payment by the Account Debtor is conditional;

 

(q)          Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

 

(r)          Not Bona Fide. Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;

 

(s)          Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do
not arise from the sale of goods or the performance of services by a Credit
Party in the Ordinary Course of Business, including, without limitation, sales
of Equipment and bulk sales;

 

(t)          Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf
of itself and the other Secured Parties, is not a first priority perfected Lien;

 

(u)          Consumer Sales. Accounts that arise with respect to goods that are
sold by any party directly to individual consumers; or

 

(v)         Reserves; Rebates; Etc. Accounts to the extent of reserves for
credits to be applied against the balance of such Accounts, but only to the
extent of such potential credits, including without limitation any rebates,
billbacks, chargebacks, redistribution fees, service level fees, miscellaneous
fees and administrative fees.

 

 

17

 

  

ARTICLE II.
CONDITIONS PRECEDENT

 

2.1           Conditions of Initial Loans. The obligation of each Lender to make
its initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner reasonably satisfactory to Agent:

 

(a)          Loan Documents. Agent shall have received on or before the Closing
Date all of the agreements, documents, instruments and other items set forth on
the closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;

 

(b)          Liquidity. After giving effect to the payment of all costs and
expenses in connection herewith, funding of the initial Loans and Issuance of
the initial Letters of Credit and with all accounts payable being paid
currently, Liquidity shall be not less than $10,000,000;

 

(c)          Diligence. Satisfactory completion by Agent of all business,
environmental, tax, regulatory, corporate, insurance, financial and legal due
diligence (including asset appraisals, environmental audits and collateral
audits);

 

(d)          Repayment of Prior Lender Obligations; Satisfaction of Outstanding
L/Cs. (i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all obligations owing by any Credit Party
to Prior Lender will be repaid in full from the proceeds of the initial Loans
and all Liens upon any of the Property of the Credit Parties or any of their
Subsidiaries in favor of Prior Lender shall be terminated by Prior Lender (or by
an authorized agent of Prior Lender) immediately upon such payment; and (ii) all
letters of credit issued or guaranteed by Prior Lender shall have been cash
collateralized or supported by a Letter of Credit Issued pursuant hereto, as
mutually agreed upon by Agent, the Borrowers and Prior Lender;

 

(e)          Approvals. Agent shall have received (i) satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents or (ii)
an officer’s certificate in form and substance reasonably satisfactory to Agent
affirming that no such consents or approvals are required;

 

(f)          Payment of Fees. The Borrowers shall have paid the fees required to
be paid on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date; and

 

(g)          Proceedings. There shall not exist (i) any action, suit,
investigation, litigation or proceeding pending or threatened in or before any
Governmental Authority that challenges the credit facilities hereunder or (ii)
any order, injunction or decree of any Governmental Authority restraining or
prohibiting the funding of the Loans hereunder.

 

2.2           Conditions to All Borrowings.

 

Except as otherwise expressly provided herein, no Lender or L/C Issuer shall be
obligated to fund any Loan or incur any Letter of Credit Obligation, if, as of
the date thereof:

 

(a)          any representation or warranty by any Credit Party contained herein
or in any other Loan Document is untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
date, except to the extent that such representation or warranty expressly
relates to an earlier date (in which event such representations and warranties
were untrue or incorrect in any material respect (without duplication of any
materiality qualifier contained therein) as of such earlier date), and Agent or
Required Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;

 

18

 

 

(b)          any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default; or

 

(c)          after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligations), the aggregate outstanding amount of the Revolving Loans
would exceed the Maximum Revolving Loan Balance (except as provided in Section
1.1(b)).

 

The request by the Borrower Representative and acceptance by the Borrowers of
the proceeds of any Loan or the incurrence of any Letter of Credit Obligations
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and the Secured Parties,
pursuant to the Collateral Documents.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:

 

3.1           Corporate Existence and Power.

 

Each Credit Party and each of their respective Subsidiaries:

 

(a)          is a corporation, limited liability company or limited partnership,
as applicable, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable;

 

(b)          has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to own its assets, carry on its
business and execute, deliver, and perform its obligations under, the Loan
Documents to which it is a party;

 

(c)          is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and

 

(d)          is in compliance with all Requirements of Law;

 

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

3.2           Corporate Authorization; No Contravention.

 

The execution, delivery and performance by each of the Credit Parties of this
Agreement, and by each Credit Party and each of their respective Subsidiaries of
any other Loan Document to which such Person is party, have been duly authorized
by all necessary action, and do not and will not:

 

(i)          contravene the terms of any of that Person’s Organization
Documents;

 

19

 

 

(ii)         conflict with or result in any material breach or contravention of,
or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or

 

(iii)        violate any Requirement of Law in any material respect.

 

3.3           Governmental Authorization.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement or any other Loan Document except (a) for recordings and filings in
connection with the Liens granted to Agent under the Collateral Documents and
(b) those obtained or made on or prior to the Closing Date.

 

3.4           Binding Effect.

 

This Agreement and each other Loan Document to which any Credit Party or any
Subsidiary of any Credit Party is a party constitute the legal, valid and
binding obligations of each such Person which is a party thereto, enforceable
against such Person in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

3.5           Litigation.

 

Except as specifically disclosed in Schedule 3.5, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of each Credit
Party, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against any Credit Party, any Subsidiary of any
Credit Party or any of their respective Properties which:

 

(a)          purport to affect or pertain to this Agreement, any other Loan
Document or any of the transactions contemplated hereby or thereby; or

 

(b)          would reasonably be expected to result in monetary judgment(s) or
relief, individually or in the aggregate, in excess of $750,000; or

 

(c)          seek an injunction or other equitable relief which would reasonably
be expected to have a Material Adverse Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law, which,
in each case, would reasonably be expected to result in, either individually or
in the aggregate, a Material Adverse Effect.

 

3.6           No Default.

 

No Default or Event of Default exists or would result from the incurring of any
Obligations by any Credit Party or the grant or perfection of Agent’s Liens on
the Collateral. No Credit Party and no Subsidiary of any Credit Party is in
default under or with respect to any material Contractual Obligation.

 

20

 

 

3.7           ERISA Compliance. Schedule 3.7

 

sets forth, as of the Closing Date, a complete and correct list of, and that
separately identifies, (a) all Title IV Plans, (b) all Multiemployer Plans and
(c) all material Benefit Plans. Each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law so qualifies. Except for those that would not
reasonably be expected to result in Liabilities in excess of $750,000 in the
aggregate or could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (x) each Benefit Plan is in compliance
with applicable provisions of ERISA, the Code and other Requirements of Law, (y)
there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

 

3.8           Use of Proceeds; Margin Regulations.

 

No Credit Party and no Subsidiary of any Credit Party is engaged in the business
of purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock. Schedule 3.8 contains a description of the
Credit Parties’ sources and uses of funds on the Closing Date, including Loans
and Letters of Credit made or Issued on the Closing Date and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.

 

3.9           Ownership of Property; Liens.

 

As of the Closing Date, the Real Estate listed in Schedule 3.9 constitutes all
of the Real Estate of each Credit Party and each of their respective
Subsidiaries. Each of the Credit Parties and each of their respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses. As of the Closing Date, none of the Real Estate of any Credit Party
or any Subsidiary of any Credit Party is subject to any Liens other than
Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate. As of the Closing Date, except as could not
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

 

3.10         Taxes.

 

All federal, state, local and foreign income and franchise and other material
Tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP. As of the
Closing Date, no Tax Return is under audit or examination by any Governmental
Authority, and no notice of any audit or examination or any assertion of any
claim for Taxes has been given or made by any Governmental Authority. Proper and
accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in full and complete compliance with the Tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.

 

21

 

 

3.11         Financial Condition.

 

(a)          Each of (i) the audited consolidated balance sheet of IGI and its
Subsidiaries dated December 31, 2013, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of IGI and its Subsidiaries dated September 30, 2014 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the nine fiscal months then ended, in each case, as attached
hereto as Schedule 3.11(a):

 

(x)          were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and

 

(y)          present fairly in all material respects the consolidated financial
condition of IGI and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

 

(b)          Since December 31, 2013 there has been no Material Adverse Effect.

 

(c)          The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

(d)          All financial performance projections delivered to Agent, including
the financial performance projections delivered on the Closing Date and attached
hereto as Schedule 3.11(d), represent the Borrowers’ best good faith estimate of
future financial performance and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions, it
being acknowledged and agreed by Agent and Lenders that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results.

 

3.12         Environmental Matters.

 

Except as set forth in Schedule 3.12, and except where any failures to comply
would not reasonably be expected to result in, either individually or in the
aggregate, Material Environmental Liabilities to the Credit Parties and their
Subsidiaries, (a) the operations of each Credit Party and each Subsidiary of
each Credit Party are and have been in compliance with all applicable material
Environmental Laws, including obtaining, maintaining and complying with all
Permits required by any applicable Environmental Law, (b) no Credit Party and no
Subsidiary of any Credit Party is party to, and no Credit Party and no
Subsidiary of any Credit Party and no Real Estate currently (or to the knowledge
of any Credit Party previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Person is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Credit Party,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Laws, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any Property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such Property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all material Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any material Environmental Law or (ii) knows of
any facts, circumstances or conditions reasonably constituting notice of a
violation of any Environmental Law, including receipt of any information request
or notice of potential responsibility under the Comprehensive Environmental
Response, Compensation and Liability Act or similar Environmental Laws. Each
Credit Party has made available to Agent copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody, control or otherwise
available to the Credit Parties.

 

22

 

 

3.13         Regulated Entities.

 

No Credit Party, no Person controlling any Credit Party, nor any Subsidiary of
any Credit Party, is (a) an “investment company” within the meaning of the
Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its obligations under the Loan
Documents.

 

3.14         Solvency.

 

Both before and after giving effect to (a) the Loans made and Letters of Credit
Issued on or prior to the date this representation and warranty is made or
remade, (b) the disbursement of the proceeds of such Loans to or as directed by
the Borrower Representative, and (c) the payment and accrual of all transaction
costs in connection with the foregoing, the Credit Parties taken as a whole are
Solvent.

 

3.15         Labor Relations.

 

There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Credit Party, threatened) against or involving any
Credit Party or any Subsidiary of any Credit Party, except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 3.15, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Credit
Party or any Subsidiary of any Credit Party, (b) no petition for certification
or election of any such representative is existing or pending with respect to
any employee of any Credit Party or any Subsidiary of any Credit Party and (c)
no such representative has sought certification or recognition with respect to
any employee of any Credit Party or any Subsidiary of any Credit Party.

 

3.16         Intellectual Property.

 

Schedule 3.16 sets forth a true and complete list of the following Intellectual
Property owned or licensed by the Credit Parties (or which any Credit Party
otherwise has a right to use), in each case, to the extent used in or material
to the business of the Credit Parties: (i) Intellectual Property that is
registered or subject to applications for registration, (ii) Internet Domain
Names and (iii) material Intellectual Property and material Software, separately
identifying that owned and licensed to such Credit Party and including for each
of the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by such Credit Party
with respect thereto. Each Credit Party and each Subsidiary of each Credit Party
owns, or is licensed to use, all Intellectual Property necessary to conduct its
business as currently conducted except for such Intellectual Property the
failure of which to own or license would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. To the
knowledge of each Credit Party, (a) the conduct and operations of the businesses
of each Credit Party and each Subsidiary of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

23

 

 

3.17         Brokers’ Fees; Transaction Fees.

 

Except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

 

3.18         Insurance.

 

Schedule 3.18 lists all insurance policies of any nature maintained, as of the
Closing Date, for current occurrences by each Credit Party, including issuers,
coverages and deductibles. Each of the Credit Parties and each of their
respective Subsidiaries and their respective Properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrowers, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses of the same
size and character as the business of the Credit Parties and, to the extent
relevant, owning similar Properties in localities where such Person operates.

 

3.19         Ventures, Subsidiaries and Affiliates; Outstanding Stock.

 

Except as set forth in Schedule 3.19, as of the Closing Date, no Credit Party
and no Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is
engaged in any joint venture or partnership with any other Person, or is an
Affiliate of any other Person. All issued and outstanding Stock and Stock
Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Borrowers and Subsidiaries of the Borrowers, those in favor
of Agent, for the benefit of the Secured Parties. All such securities were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities. All of the issued and outstanding Stock of each Credit
Party (other than IGI) and each Subsidiary of each Credit Party is owned by each
of the Persons and in the amounts set forth in Schedule 3.19. Except as set
forth in Schedule 3.19, there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of IGI and all of its Subsidiaries as of the Closing Date.

 

3.20         Jurisdiction of Organization; Chief Executive Office.

 

Schedule 3.20 lists each Credit Party’s jurisdiction of organization, legal name
and organizational identification number, if any, and the location of such
Credit Party’s chief executive office or sole place of business, in each case as
of the date hereof, and such Schedule 3.20 also lists all jurisdictions of
organization and legal names of such Credit Party for the five years preceding
the Closing Date.

 

3.21         Locations of Inventory, Equipment and Books and Records.

 

Each Credit Party’s inventory and equipment (other than inventory or equipment
in transit) and books and records concerning the Collateral are kept at the
locations listed in Schedule 3.21 (which Schedule 3.21 shall be promptly updated
by the Credit Parties upon notice to Agent as permanent Collateral locations
change).

 



24

 



 

3.22         Deposit Accounts and Other Accounts. 

 

Schedule 3.22 lists all banks and other financial institutions at which any
Credit Party maintains deposit or other accounts as of the Closing Date, and
such Schedule correctly identifies the name, address and any other relevant
contact information reasonably requested by Agent with respect to each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

 

3.23         Government Contracts. 

 

Except as set forth in Schedule 3.23, as of the Closing Date, no Credit Party is
a party to any contract or agreement with any Governmental Authority and no
Credit Party’s Accounts are subject to the Federal Assignment of Claims Act (31
U.S.C. Section 3727) or any similar state or local law.

 

3.24         Customer and Trade Relations.

  

As of the Closing Date, there exists no actual or, to the knowledge of any
Credit Party, threatened (in writing) termination or cancellation of, or any
material adverse modification or change in (a) the business relationship of any
Credit Party with any customer or group of customers whose purchases during the
preceding 12 calendar months caused them to be ranked among the ten largest
customers of such Credit Party or (b) the business relationship of any Credit
Party with any supplier essential to its operations.

 

3.25         Bonding. 

 

Except as set forth in Schedule 3.25, as of the Closing Date, no Credit Party is
a party to or bound by any surety bond agreement, indemnification agreement
therefor or bonding requirement with respect to products or services sold by it.

 

3.26         Reserved.

 

3.27         Status of Inactive Subsidiaries.

 

No Inactive Subsidiary has incurred any Indebtedness, engaged in any business
activities or owned any Property other than activities and contractual rights
incidental to maintenance of its corporate existence.

 

3.28         Reserved.

 

3.29         Full Disclosure.

 

None of the representations or warranties made by any Credit Party or any of
their Subsidiaries in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any
Credit Party or any of their Subsidiaries in connection with the Loan Documents
(including the offering and disclosure materials, if any, delivered by or on
behalf of any Credit Party to Agent or the Lenders prior to the Closing Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.

 

25

 

 

3.30        Foreign Assets Control Regulations and Anti-Money Laundering.

 

Each Credit Party and each Subsidiary of each Credit Party is in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

3.31        Patriot Act.

 

The Credit Parties, each of their Subsidiaries and each of their Affiliates are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

3.32        Regulatory Matters.

 

(a)          Schedule 3.32 sets forth, as of the Closing Date, a complete and
correct list of all material Registrations held by each Credit Party and its
Subsidiaries. Such listed material Registrations are the only material
Registrations that are required for the Credit Parties and their Subsidiaries to
conduct their respective businesses as presently conducted or as proposed to be
conducted. Each Credit Party and its Subsidiaries has, and it and its Products
are in conformance with, all Registrations required to conduct its respective
businesses as now or currently proposed to be conducted except where the failure
to have such Registrations would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
each Credit Party and its Subsidiaries, neither the FDA nor other Governmental
Authority is considering limiting, suspending, or revoking such Registrations or
changing the marketing classification or labeling or other significant parameter
affecting the Products of the Credit Parties or any of their respective
Subsidiaries. To the knowledge of each Credit Party and its Subsidiaries, there
is no false or misleading information or significant omission in any product
application or other submission to the FDA or other Governmental Authority
administering Public Health Laws. The Credit Parties and their respective
Subsidiaries have fulfilled and performed, in all material respects, their
obligations under each material Registration, and, to the knowledge of each
Credit Party and its Subsidiaries, no event has occurred or condition or state
of facts exists which would constitute a breach or default, or would cause
revocation or termination of any such Registration. To the knowledge of each
Credit Party and its Subsidiaries, no event has occurred or condition or state
of facts exists which would present potential product liability related, in
whole or in part, to Regulatory Matters. To the knowledge of each Credit Party
and its Subsidiaries, any third party that is a manufacturer or contractor for
the Credit Parties or any of their respective Subsidiaries is in compliance with
all material Registrations required by the FDA or comparable Governmental
Authority and all Public Health Laws insofar as they reasonably pertain to the
Products of the Credit Parties and their respective Subsidiaries.

 

26

 

 

(b)          All Products designed, developed, investigated, manufactured,
prepared, assembled, packaged, tested, labeled, distributed, sold or marketed by
or on behalf of the Credit Parties or their respective Subsidiaries that are
subject to Public Health Laws, to the knowledge of each Credit Party and its
Subsidiaries, have been and are being designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
and marketed in material compliance with the Public Health Laws or any other
applicable Requirement of Law, including, without limitation, clinical and
non-clinical evaluation, product approval or clearance, premarketing
notification, good manufacturing practices, labeling, advertising and promotion,
record-keeping, establishment registration and device listing, reporting of
recalls and adverse event reporting.

 

(c)          No Credit Party nor its Subsidiaries is subject to any material
obligation arising under an administrative or regulatory action, proceeding,
investigation or inspection by or on behalf of a Governmental Authority, warning
letter, notice of violation letter, consent decree, request for information or
other notice, response or commitment made to or with a Governmental Authority
with respect to Regulatory Matters, and, to the knowledge of each Credit Party
and its Subsidiaries, no such obligation has been threatened. There is no, and
there is no act, omission, event, or circumstance of which any Credit Party or
any of its Subsidiaries has knowledge that would reasonably be expected to give
rise to or lead to, any civil, criminal or administrative action, suit, demand,
claim, complaint, hearing, investigation, demand letter, warning letter,
proceeding or request for information pending against any Credit Party or its
Subsidiaries, and, to each Credit Party’s and its Subsidiary’s knowledge, no
Credit Party nor its Subsidiaries has any liability (whether actual or
contingent) for failure to comply with any Public Health Laws. There has not
been any violation of any Public Health Laws by any Credit Party or its
Subsidiaries in its product development efforts, submissions, record keeping and
reports to the FDA or any other Governmental Authority that could reasonably be
expected to require or lead to investigation, corrective action or enforcement,
regulatory or administrative action that would reasonably be expected, in the
aggregate, have a Material Adverse Effect. To the knowledge of each Credit Party
and each of their respective Subsidiaries, there are no civil or criminal
proceedings relating to any Credit Party or any of its Subsidiaries or any
officer, director or employee of any Credit Party or Subsidiary of any Credit
Party that involve a matter within or related to the FDA’s or any other
Governmental Authority’s jurisdiction.

 

(d)          As of the Closing Date, no Credit Party nor its Subsidiaries is
undergoing any inspection related to Regulatory Matters, or any other
Governmental Authority investigation, except as set forth on Schedule 3.32(d).

 

(e)          During the period of three calendar years immediately preceding the
Closing Date, no Credit Party nor any Subsidiary of any Credit Party has
introduced into commercial distribution any Products manufactured by or on
behalf of any Credit Party or any Subsidiary of a Credit Party or distributed
any products on behalf of another manufacturer that were upon their shipment by
any Credit Party or any of its Subsidiaries knowingly adulterated or misbranded
in violation of 21 U.S.C. § 331. No Credit Party nor any Subsidiary of any
Credit Party has received any notice of communication from any Governmental
Authority alleging material noncompliance with any Requirement of Law. No
Product has been seized, withdrawn, recalled, detained, or subject to a
suspension (other than in the ordinary course of business) of research,
manufacturing, distribution, or commercialization activity, and there are no
facts or circumstances reasonably likely to cause (i) the seizure, denial,
withdrawal, recall, detention, public health notification, safety alert or
suspension of manufacturing or other activity relating to any Product; (ii) a
change in the labeling of any Product suggesting a compliance issue or risk; or
(iii) a termination, seizure or suspension of manufacturing, researching,
distributing or marketing of any Product. No proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, revocation, suspension,
import detention, or seizure of any Product are pending or threatened against
any Credit Party or any of its Subsidiaries.

 

27

 

 

(f)          No Credit Party nor any Subsidiary of any Credit Party nor any of
their respective officers, directors or employees or, to the knowledge of each
Credit Party and its Subsidiaries, agents or contractors (i) have been excluded
or debarred from any federal healthcare program (including without limitation
Medicare or Medicaid) or any other federal program or (ii) have received notice
from the FDA or any other Governmental Authority with respect to debarment or
disqualification of any Person that would reasonably be expected to have, in the
aggregate, a Material Adverse Effect. No Credit Party nor any Subsidiary of any
Credit Party nor any of their respective officers, directors or employees or, to
the knowledge of each Credit Party and its Subsidiaries, agents or contractors
have been convicted of any crime or engaged in any conduct for which (x)
debarment is mandated or permitted by 21 U.S.C. § 335a or (y) such Person could
be excluded from participating in the federal health care programs under Section
1128 of the Social Security Act or any similar law. No officer and to the
knowledge of each Credit Party and its Subsidiaries, no employee or agent of any
Credit Party or its Subsidiaries, has (A) made any untrue statement of material
fact or fraudulent statement to the FDA or any other Governmental Authority; (B)
failed to disclose a material fact required to be disclosed to the FDA or any
other Governmental Authority; or (C) committed an act, made a statement, or
failed to make a statement that would reasonably be expected to provide the
basis for the FDA or any other Governmental Authority to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).

 

(g)          No Credit Party nor any Subsidiary of any Credit Party has granted
rights to design, develop, manufacture, produce, assemble, distribute, license,
prepare, package, label, market or sell its Products to any other Person nor is
any Credit Party or any of its Subsidiaries bound by any agreement that affects
any Credit Party’s exclusive right to design, develop, manufacture, produce,
assemble, distribute, license, prepare, package, label, market or sell its
Products.

 

(h)          Except as set forth on Schedule 3.32: (i) each Credit Party and its
Subsidiaries and, to their knowledge, their respective contract manufacturers
are, and have been for the past three calendar years, in compliance with, and
each Product in current commercial distribution is designed, manufactured,
processed, prepared, assembled, packaged, labeled, stored, installed, serviced
and held in compliance with, the current Good Manufacturing Practice regulations
set forth in 21 C.F.R. Parts 210 and 211, as applicable, (ii) each Credit Party
and its Subsidiaries is in compliance with the written procedures,
record-keeping and reporting requirements required by the FDA or any comparable
Governmental Authority pertaining to the reporting of adverse events and recalls
involving the Products, (iii) all Products are and have been labeled, promoted,
and advertised in accordance with their Registration and approved labeling or
within the scope of an exemption from obtaining such Registration, and (iv) each
Credit Party and its Subsidiaries’ establishments are registered with the FDA,
as applicable, and each Product is listed with the FDA under the applicable FDA
registration and adverse event reporting regulations for pharmaceuticals.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

4.1           Financial Statements.

 

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit the preparation of financial statements in
conformity with GAAP (provided that monthly financial statements shall not be
required to have footnote disclosures and are subject to normal year-end
adjustments). The Borrowers shall deliver to Agent by Electronic Transmission
and in detail reasonably satisfactory to Agent:

 

28

 

 

(a)          as soon as available, but not later than ninety (90) days after the
end of each Fiscal Year of IGI, commencing December 31, 2014, a copy of the
audited consolidated and consolidating balance sheets of IGI and its
Subsidiaries as at the end of such year and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, and accompanied by the report of any “Big
Four” or other nationally-recognized independent certified public accounting
firm reasonably acceptable to Agent which report shall (i) contain an
unqualified opinion, stating that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years or
otherwise consented to in writing by Agent and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status;

 

(b)          as soon as available, but not later than forty-five (45) days after
the end of each Fiscal Quarter (other than the last Fiscal Quarter of each
Fiscal Year), commencing September 30, 2014, a copy of the unaudited
consolidated and consolidating balance sheets of IGI and its Subsidiaries, and
the related consolidated and consolidating statements of income, shareholders’
equity and cash flows as of the end of such Fiscal Quarter and for the portion
of the Fiscal Year then ended, each of which shall be complete and correct and
fairly present, in all material respects, in accordance with GAAP, the financial
position and the results of operations of IGI and its Subsidiaries, subject to
normal year-end adjustments and absence of footnote disclosures; and

 

(c)          as soon as available, but not later than thirty (30) days (or forty
five (45) days in the case of the last fiscal month or each fiscal year) after
the end of each fiscal month of each year (other than the last fiscal month of
each of the first three Fiscal Quarters of each Fiscal Year), commencing October
31, 2014, a copy of the unaudited consolidated and consolidating balance sheets
of IGI and its Subsidiaries, and the related consolidated and consolidating
statements of income, shareholders’ equity and cash flows as of the end of such
fiscal month and for the portion of the Fiscal Year then ended, each of which
shall be complete and correct and fairly present, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
IGI and its Subsidiaries, subject to normal year-end adjustments and absence of
footnote disclosures.

 

Notwithstanding the foregoing, Borrowers will be deemed to have furnished to
Agent the statements, reports, notices and other materials described above if
they have filed (or, in the case of a Form 8-K, furnished) such reports with the
Securities and Exchange Commission (“SEC”) via the EDGAR filing system (“EDGAR”)
and such materials are publicly available, if and only if Borrowers shall have
notified Agent that such materials are available via EDGAR. If under any
circumstances the Agent is unable to access any such materials via EDGAR, or,
upon accessing such materials via EDGAR, Agent determines that such materials
are not in form and substance satisfactory to Agent, Borrower Representative
shall, upon request from Agent, promptly provide Agent with a copy of such
materials (such materials to be in form and substance satisfactory to Agent).

 

4.2           Certificates; Other Information.

 

The Borrowers shall furnish to Agent and each Lender by Electronic Transmission:

 

(a)          together with each delivery of financial statements pursuant to
Sections 4.1(a) and 4.1(b) (as reported on SEC forms 10-K and 10-Q,
respectively, or containing information of a similar nature to the information
required by such forms), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of the Borrower
Representative, describing the operations and financial condition of the Credit
Parties and their Subsidiaries for the Fiscal Quarter and the portion of the
Fiscal Year then ended (or for the Fiscal Year then ended in the case of annual
financial statements), and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to Section 4.2(i) and discussing the reasons for
any significant variations.

 

29

 

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 4.1(a), 4.1(b) and 4.1(c), a fully and properly completed
certificate in the form of Exhibit 4.2(b) (a “Compliance Certificate”),
certified on behalf of the Borrowers by a Responsible Officer of the Borrower
Representative;

 

(c)          promptly after the same are sent, copies of all financial
statements and reports which any Credit Party sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;

 

(d)          as soon as available and in any event within fifteen (15) days
after the end of each calendar month (or twenty (20) days after the end of each
calendar month ending on or prior to December 31, 2014), a Borrowing Base
Certificate, certified on behalf of the Borrowers by a Responsible Officer of
the Borrower Representative, setting forth the Borrowing Base as at the end of
the most-recently ended fiscal month or as at such other date as Agent may
reasonably require, and any supporting information as Agent may reasonably
request therewith;

 

(e)          concurrently with the delivery of the Borrowing Base Certificate, a
detailed aging of Accounts, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

(f)          concurrently with the delivery of the Borrowing Base Certificate, a
detailed aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

(g)          concurrently with the delivery of the Borrowing Base Certificate or
at such more frequent intervals as Agent may request from time to time (together
with a copy of all or any part of such delivery requested by any Lender in
writing after the Closing Date), collateral reports, including all additions and
reductions (cash and non-cash) with respect to Accounts of the Credit Parties in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

(h)          to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to Section 4.1(c) a reconciliation of the
following, in each case, accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion:

 

(i)          the most recent Borrowing Base Certificate, general ledger and
month-end accounts receivable aging of each Borrower to such Borrower’s general
ledger and monthly Financial Statements delivered pursuant to Section 4.1(c);
and

 

(ii)         the accounts payable aging to each Borrower’s general ledger and
monthly Financial Statements delivered pursuant to Section 4.1(c);

 

(i)          at the time of delivery of each of the annual financial statements
delivered pursuant to Section 4.1, (i) a listing of government contracts of each
Borrower subject to the Federal Assignment of Claims Act of 1940 or any similar
state or municipal law; and (ii) a list of any applications for the registration
of any Patent, Trademark or Copyright filed by any Credit Party with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in each case entered into or filed in the prior Fiscal
Quarter;

 

30

 

 

(j)          as soon as available and in any event no later than thirty (30)
days following the last day of each Fiscal Year of the Borrowers, projections of
the Credit Parties (and their Subsidiaries’) consolidated and consolidating
financial performance for the forthcoming three Fiscal Years on a year by year
basis, and for the forthcoming Fiscal Year on a month by month basis;

 

(k)          promptly upon receipt thereof, but in no event later than fifteen
(15) days after such receipt, copies of any reports submitted by the Borrowers’
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants; and

 

(l)          promptly, such additional business, financial, collateral,
corporate affairs, perfection certificates and other information as Agent may
from time to time reasonably request.

 

4.3           Notices.

 

The Borrowers shall notify promptly Agent and each Lender of each of the
following (and in no event later than three (3) Business Days after a
Responsible Officer becomes aware thereof):

 

(a)          the occurrence or existence of any Default or Event of Default;

 

(b)          any breach or non-performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

 

(c)          any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in Liabilities in excess of
$750,000;

 

(d)          the commencement of, or any material development in, any litigation
or proceeding affecting any Credit Party or any Subsidiary of any Credit Party
or any Property or Product of any Credit Party (i) in which the amount of
damages claimed is $750,000 (or its equivalent in another currency or
currencies) or more, (ii) in which injunctive or similar relief is sought and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, (iii) in which the relief sought is an injunction or other stay
of the performance of this Agreement or any other Loan Document, or (iv) alleges
actual violations of any material Public Health Law;

 

(e)          (i) the receipt by any Credit Party of any notice of violation of
any material Environmental Law, (ii)(A) unpermitted Releases, (B) the existence
of any condition that could reasonably be expected to result in violations of or
Liabilities under, any material Environmental Law or (C) the commencement of, or
any material change to, any action, investigation, suit, proceeding, audit,
claim, demand, dispute alleging a violation of or Liability under any
Environmental Law which in the case of clauses (A), (B) and (C) above, in the
aggregate for all such clauses, would reasonably be expected to result in
Material Environmental Liabilities, (iii) the receipt by any Credit Party of
notification that any Property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, material
Environmental Liabilities and (iv) any proposed acquisition or lease of Real
Estate, if such acquisition or lease would have a reasonable likelihood of
resulting in Material Environmental Liabilities;

 

31

 

 

(f)          (i) on or prior to any filing by any ERISA Affiliate of any notice
of any reportable event under Section 4043 of ERISA, or intent to terminate any
Title IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

 

(g)          any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Agent and Lenders pursuant to
this Agreement;

 

(h)          any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;

 

(i)          any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(j)          the creation, establishment or acquisition of any Subsidiary or the
issuance by or to any Credit Party of any Stock or Stock Equivalent (other than
issuances by IGI of Stock or Stock Equivalents not requiring a mandatory
prepayment hereunder);

 

(k)          if any Credit Party acquires any Margin Stock; and

 

(l)          (i) any notice that the FDA or any other similar Governmental
Authority is limiting, suspending or revoking any material Registration,
changing the market classification, distribution pathway or parameters, or
labeling of the Products of the Credit Parties or their respective Subsidiaries,
or considering any of the foregoing; (ii) any Credit Party or any of its
Subsidiaries becoming subject to any administrative or regulatory action, Form
FDA 483 observation, warning letter, notice of violation letter, or other
notice, response or commitment made to or with the FDA or any comparable
Governmental Authority, or any Product of any Credit Party or any of its
Subsidiaries being seized, withdrawn, recalled, detained, or subject to a
suspension of manufacturing, or the commencement of any proceedings in the
United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any Product are pending or
threatened against the Credit Parties or their respective Subsidiaries; and
(iii) any voluntary withdrawal or recall of any Product by any Credit Party or
any of its Subsidiaries in an aggregate amount of $500,000 or which would, in
the aggregate, have a Material Adverse Effect.

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under Section 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

 

4.4           Preservation of Corporate Existence, Etc.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to:

 

(a)          preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

 

32

 

 

(b)          preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except as permitted by Sections 5.2 and 5.3 and
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect;

 

(c)          preserve or renew all of its registered Trademarks, the
non-preservation of which would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and

 

(d)          conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect and shall comply in all material respects with the terms of its IP
Licenses.

 

4.5           Maintenance of Property.

 

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, and preserve all its Property which is used or useful in its business
in good working order and condition, ordinary wear and tear excepted and shall
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

4.6           Insurance.

 

(a)          Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the Property and businesses of the
Credit Parties and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, Flood Insurance, property damage, other
casualty, employee fidelity, workers’ compensation, business interruption and
employee health and welfare insurance) with financially sound and reputable
insurance companies or associations (in each case that are not Affiliates of the
Borrowers) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties and (ii) upon the request of Agent, cause all such insurance
relating to any Property or business of any Credit Party to name Agent as
additional insured or lenders loss payee as agent for the Lenders, as
appropriate. All policies of insurance on real and personal Property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for the Lenders) and extra expense and
business interruption endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least 45 days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
the Credit Parties or any other Person shall affect the right of Agent to
recover under such policy or policies of insurance in case of loss or damage.
Each Credit Party shall direct all present and future insurers under its “All
Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent reserves the right at any time, upon review of
each Credit Party’s risk profile, to require additional forms and limits of
insurance. Notwithstanding the requirement in clause (i) above, Flood Insurance
shall not be required for (x) Real Estate not located in a Special Flood Hazard
Area, or (y) Real Estate located in a Special Flood Hazard Area in a community
that does not participate in the National Flood Insurance Program.

 

33

 

 

(b)          Unless the Credit Parties provide Agent with evidence of the
insurance coverage required by this Agreement (including, without limitation,
Flood Insurance), Agent may purchase insurance (including, without limitation,
Flood Insurance) at the Credit Parties’ expense to protect Agent’s and Lenders’
interests in the Credit Parties’ and their Subsidiaries’ properties. This
insurance may, but need not, protect the Credit Parties’ and their Subsidiaries’
interests. The coverage that Agent purchases may not pay any claim that any
Credit Party or any Subsidiary of any Credit Party makes or any claim that is
made against such Credit Party or any Subsidiary in connection with said
Property. The Credit Parties may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that there has been obtained
insurance as required by this Agreement. If Agent purchases insurance, the
Credit Parties will be responsible for the costs of that insurance, including
interest and any other charges Agent may impose in connection with the placement
of insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance shall be added to the Obligations. The
costs of the insurance may be more than the cost of insurance the Credit Parties
may be able to obtain on their own.

 

4.7           Payment of Obligations. 

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay,
discharge and perform as the same shall become due and payable or required to be
performed:

 

(a)          all Tax liabilities, assessments and governmental charges or levies
upon it or its Property, unless (i) the same are being contested in good faith
by appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $500,000.

 

(b)          all lawful claims which, if unpaid, would by law become a Lien upon
its Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

(c)          the performance of all obligations under any material Contractual
Obligation to such Credit Party or any of its Subsidiaries is bound, or to which
it or any of its Property is subject; and

 

(d)          payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan.

 

4.8           Compliance with Laws.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law and Permits (including without limitation, all
Registrations) of any Governmental Authority having jurisdiction over it, its
business or its Products, except where such failures to comply would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Credit Party and its Subsidiaries shall comply with all material Public Health
Laws and their implementation by any applicable Governmental Authority and all
lawful requests of any Governmental Authority applicable to its Products. All
Products developed, manufactured, tested, distributed or marketed by any Credit
Party or any of its Subsidiaries that are subject to the jurisdiction of the FDA
or comparable Governmental Authority shall be developed, tested, manufactured,
distributed and marketed in compliance with the Public Health Laws and any other
Requirements of Law, including, without limitation, product approval or
premarket notification, good manufacturing practices, labeling, advertising,
record-keeping, and adverse event reporting, and have been and are being tested,
investigated, distributed, marketed, and sold in compliance with Public Health
Laws and all other Requirements of Law.

 

34

 

  

4.9           Inspection of Property and Books and Records; Appraisals.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, with
respect to each owned, leased, or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and Agent
shall have access at any and all times during the continuance thereof): (a)
provide access to such property to Agent and any of its Related Persons, as
frequently as Agent determines to be appropriate (but, unless an Event of
Default shall have occurred and be continuing, no more than once per Fiscal
Quarter); and (b) permit Agent and any of its Related Persons to conduct field
examinations, audit, inspect and make extracts and copies (or take originals if
reasonably necessary) from all of such Credit Party’s books and records, and
evaluate and make physical verifications of the Collateral in any manner and
through any medium that Agent considers advisable, as frequently as Agent
determines to be appropriate (but, unless an Event of Default shall have
occurred and be continuing, no more than once per Fiscal Quarter), in each
instance, at the Credit Parties’ expense. Any Lender may accompany Agent or its
Related Persons in connection with any inspection at such Lender’s expense.

 

4.10         Use of Proceeds.

 

Except as provided below in this Section 4.10, the Borrowers shall use the
proceeds of the Loans solely as follows: (a) to refinance, on the Closing Date,
the Prior Indebtedness, (b) to pay costs and expenses required to be paid
pursuant to Section 2.1, and (c) for working capital, capital expenditures and
other general corporate purposes not in contravention of any Requirement of Law
and not in violation of this Agreement or the other Loan Documents. The
Borrowers shall use proceeds of Incremental Facilities solely as provided in
Section 1.1(e)(ii)(C).

 

4.11         Cash Management Systems.

 

Each Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements
providing for “springing” cash dominion with respect to each deposit,
securities, commodity or similar account (each, a “Deposit Account”) maintained
by such Person (other than (a) any payroll account so long as such payroll
account is a zero balance account, (b) petty cash accounts, amounts on deposit
in which do not exceed $150,000 in the aggregate at any one time, (c) zero
balance disbursement accounts, and (d) withholding tax and fiduciary accounts)
as of and after the Closing Date. In addition, at Agent’s request, the Credit
Parties will enter into Control Agreements providing for springing cash dominion
over disbursement accounts (each, a “Disbursement Account”) as of and after the
Closing Date, except to the same extent as set forth in the preceding sentence.
With respect to accounts subject to “springing” Control Agreements, Agent shall
not deliver to the relevant depository, securities intermediary or commodities
intermediary any notice or other instruction which provides for exclusive
control over any such account by Agent unless a Dominion Period has commenced.
The Credit Parties shall not maintain cash on deposit in Disbursement Accounts
in excess of outstanding checks and wire transfers payable from such accounts
and amounts necessary to meet minimum balance requirements. The Credit Parties
shall deposit, and shall cause their respective Subsidiaries to deposit or cause
to be deposited, promptly, and in any event no later than three (3) Business
Days after the date of receipt thereof, all cash, checks, drafts and other
similar items of payment relating to or constituting payments made or received
in respect of any Collateral into a Deposit Account subject to a Control
Agreement. To the extent any Person remits payments directly to a Credit Party
or to an account other than a Deposit Account subject to a Control Agreement,
the Credit Parties shall use commercially reasonable efforts to direct such
Person to remit payments directly to a Deposit Account subject to a Control
Agreement.

 

4.12         Landlord Agreements.

 

Each Credit Party shall use commercially reasonable efforts to obtain a landlord
agreement or bailee or mortgagee waivers, as applicable, from the lessor of each
leased property, bailee in possession of any Collateral or mortgagee of any
owned property with respect to each location where any Collateral is stored or
located, which agreement shall be reasonably satisfactory in form and substance
to Agent.

 

35

 

  

4.13        Further Assurances.

 

(a)          Each Credit Party shall ensure that all written information,
exhibits and reports furnished to Agent or the Lenders do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and will
promptly disclose to Agent and the Lenders and correct any defect or error that
may be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.

 

(b)          Promptly upon written request by Agent, the Credit Parties shall
(and, subject to the limitations set forth herein and in the Collateral
Documents, shall cause each of their Subsidiaries to) take such additional
actions and execute such documents as Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
or any other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the Properties, rights or interests covered by any
of the Collateral Documents, (iii) subject to customary “Funds Certain
Provisions” with respect to perfection of Liens on assets acquired in a
Permitted Acquisition or other Investment permitted hereunder, to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Subsidiaries, promptly after
formation or acquisition thereof, to guaranty the Obligations and to cause each
such Subsidiary to grant to Agent, for the benefit of the Secured Parties, a
security interest in, subject to the limitations set forth herein and in the
Collateral Documents, all of such Subsidiary’s Property to secure such guaranty.
Furthermore and except as otherwise approved in writing by Required Lenders,
subject to any limitations set forth in the Collateral Documents, each Credit
Party shall pledge, and shall cause each of its Subsidiaries to pledge, all of
the Stock and Stock Equivalents of each of its Subsidiaries to Agent, for the
benefit of the Secured Parties, to secure the Obligations, promptly after
formation or acquisition of such Subsidiary. The Credit Parties shall deliver,
or cause to be delivered, to Agent, appropriate resolutions, secretary
certificates, certified Organizational Documents and, if requested by Agent,
customary legal opinions relating to the matters described in this Section 4.13
(which opinions shall be in form and substance reasonably acceptable to Agent
and, to the extent applicable, substantially similar to the opinions delivered
on the Closing Date), in each instance with respect to each Credit Party formed
or acquired after the Closing Date. In connection with each pledge of Stock and
Stock Equivalents, the Credit Parties shall deliver, or cause to be delivered,
to Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank. If an Event of Default shall have occurred
and be continuing or the Credit Parties shall have failed to maintain Liquidity
in excess of the greater of $4,250,000 and 35% of the Aggregate Revolving Loan
Commitment (and Liquidity shall not have exceeded the greater of $4,250,000 and
35% of the Aggregate Revolving Loan Commitment for a period of 30 consecutive
calendar days following such failure), within thirty (30) days (or such later
date as may be agreed by Agent in its sole discretion) after any request from
Agent, the Credit Parties shall execute and/or deliver, or cause to be executed
and/or delivered, to Agent the following with respect to the Real Estate located
at 105 Lincoln Avenue, Buena, NJ 08310 and/or any fee interest in Real Estate
with a fair market value in excess of $1,000,000 acquired by a Credit Party
after the Closing Date, (w) an appraisal complying with FIRREA, (x) a fully
executed Mortgage, in form and substance reasonably satisfactory to Agent, (y)
an A.L.T.A. lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount reasonably
satisfactory to Agent insuring that such Mortgage is a valid and enforceable
first priority Lien on the respective property, free and clear of all defects,
encumbrances and Liens other than Permitted Liens, and (z) then current A.L.T.A.
surveys, certified to Agent by a licensed surveyor sufficient to allow the
issuer of the lender’s title insurance policy to issue such policy without a
survey exception. In the event any Credit Party acquires any Real Estate, at
Agent’s request, the Credit Parties shall cause to be delivered to Agent, within
thirty (30) days after such acquisition, an environmental site assessment
prepared by a qualified firm reasonably acceptable to Agent, in form and
substance satisfactory to Agent. In addition to the obligations set forth in
Section 4.6(a), within forty-five (45) days after written notice from Agent to
the Credit Parties that any fee owned Real Estate in respect of which a Mortgage
has been delivered to Agent is located in a Special Flood Hazard Area, the
Credit Parties shall satisfy the Flood Insurance requirements of Section 4.6(a).

 

36

 

  

(c)          Without limiting the generality of the foregoing, to the extent
reasonably necessary to maintain the continuing priority of the Lien of any
existing Mortgages as security for the Obligations in connection with the
incurrence of an Incremental Facility, as determined by Agent in its reasonable
discretion, the applicable Credit Party to any Mortgages shall within thirty
(30) days of such funding or incurrence (or such later date as agreed by Agent)
(i) enter into and deliver to Agent, at the direction and in the reasonable
discretion of Agent, a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
Agent, (ii) cause to be delivered to Agent for the benefit of the Secured
Parties an endorsement to the title insurance policy, date down(s) or other
evidence reasonably satisfactory to Agent insuring that the priority of the Lien
of the Mortgages as security for the Obligations has not changed and confirming
and/or insuring that since the issuance of the title insurance policy there has
been no change in the condition of title and there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
Mortgages (other than those expressly permitted by Section 5.1(c)) and (iii)
deliver, at the request of Agent, to Agent and/or all other relevant third
parties, all other items reasonably necessary to maintain the continuing
priority of the Lien of the Mortgages as security for the Obligations.

 

4.14         Environmental Matters.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with, and maintain its Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with, all applicable material
Environmental Laws (including by implementing any Remedial Action necessary to
achieve such compliance) or that is required by orders and directives of any
Governmental Authority except where the failure to comply would not reasonably
be expected to, individually or in the aggregate, result in a Material
Environmental Liability. Without limiting the foregoing, if an Event of Default
is continuing or if Agent at any time has a reasonable basis to believe that
there exist violations of Environmental Laws by any Credit Party or any
Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent.

 

4.15         Post-Closing Matters.

 

(a)          Within one (1) Business Day after the Closing Date (or such later
date as Agent may agree), the Credit Parties shall deliver to Agent all
certificates in respect of certificated securities being pledged as of the
Closing Date pursuant to the Guaranty and Security Agreement, together with
related undated powers or endorsements duly executed in blank, in each case, in
form and substance reasonably satisfactory to Agent.

 

(b)          Within thirty (30) days after the Closing Date (or such later date
as Agent may agree), the Credit Parties shall use commercially reasonable
efforts to obtain a landlord agreement in respect of IGI’s leased property
located at 1200 S.W. Boulevard, Vineland, New Jersey, which agreement shall be
reasonably satisfactory in form and substance to Agent.

 

37

 

  

(c)          Within thirty (30) days after the Closing Date (or such later date
as Agent may agree), the Credit Parties shall use commercially reasonable
efforts to obtain a bailee waiver from the bailee in possession of Collateral
located at 4850 Mendenhall Road, Memphis, Tennessee, which waiver shall be
reasonably satisfactory in form and substance to Agent.

 

(d)          Within thirty (30) days after the Closing Date (or such later date
as Agent may agree), the Credit Parties shall have filed, or caused to be filed,
with the United States Patent and Trademark Office such evidence (which evidence
shall be in form and substance reasonably satisfactory to Agent) as shall be
necessary to reflect the release of all liens of, or assignments in favor of,
American Capital Strategies on the following patents:

  

NAME OF PATENT  PATENT
NUMBER  ISSUE
DATE Reduced fat chocolate and method of manufacture  5776536  7/7/98 Heat
resistant lipid vesicles  5756014  5/26/98 Glucoside paucilamellar vesicles 
6251425  6/26/01 Lipid vesicle-based fuel additives and liquid energy sources
containing same  6080211  6/27/00 Stabilized vitamin C formulations  6087393 
7/11/00 Methods, uses and compositions of fluid petrolatum  6309664  10/30/01

  

(e)          Within forty five (45) days after the Closing Date (or such later
date as Agent may agree), the Credit Parties shall establish at least one new
deposit account with a financial institution (or financial institutions, as
applicable) reasonably satisfactory to Agent and shall enter into a Control
Agreement providing for “springing” cash dominion with respect to such deposit
account (or deposit accounts, as applicable).

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

5.1           Limitation on Liens.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a)          any Lien existing on the Property of a Credit Party or a Subsidiary
of a Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by Section 5.5(c), including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 5.5(c);

 

(b)          any Lien created under any Loan Document;

 

(c)          Liens for Taxes (i) which are not past due or remain payable
without penalty, or (ii) the non-payment of which is permitted by Section 4.7;

 

(d)          carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
supplier’s, repairmen’s or other similar Liens arising in the Ordinary Course of
Business which are not past due for more than thirty (30) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

38

 

  

(e)          Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

 

(f)          Liens consisting of judgment or judicial attachment liens with
respect to judgments the existence of which do not constitute and Event of
Default;

 

(g)          easements, rights-of-way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances which
do not interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Subsidiary of any Credit Party;

 

(h)          Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under Section 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within twenty (20) days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;

 

(i)          Liens securing Capital Lease Obligations permitted under Section
5.5(d);

 

(j)          any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;

 

(k)          Liens arising from the filing of precautionary uniform commercial
code financing statements with respect to any lease permitted by this Agreement;

 

(l)          non-exclusive licenses and sublicenses (including Intellectual
Property) granted by a Credit Party in the Ordinary Course of Business not
materially interfering with the business of the Credit Parties or any of their
Subsidiaries;

 

(m)          Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the UCC or, with respect to collecting banks located in
the State of New York, under Section 4-208 of the UCC;

 

(n)          Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits; and

 

(o)          Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business.

 

5.2           Disposition of Assets.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, sell, license, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any Property (including the Stock of any Subsidiary of any Credit Party, whether
in a public or a private offering or otherwise, and accounts and notes
receivable, with or without recourse) or enter into any agreement to do any of
the foregoing, except:

 

39

 

  

(a)          dispositions in the Ordinary Course of Business to any Person other
than an Affiliate of a Credit Party, of Inventory, or worn-out or surplus
Equipment having a book value not exceeding $250,000 in the aggregate in any
Fiscal Year;

 

(b)          dispositions (other than (i) of the Stock of any Subsidiary of any
Credit Party or any Accounts of any Credit Party and (ii) pursuant to exclusive
licenses or sublicenses) not otherwise permitted hereunder which are made for
fair market value and the mandatory prepayment in the amount of the Net Proceeds
of such disposition is made if and to the extent required by Section 1.8;
provided, that (i) at the time of any disposition, no Event of Default shall
exist or shall result from such disposition, (ii) not less than 75% of the
aggregate sales price from such disposition shall be paid in cash, (iii) the
aggregate fair market value of all assets so sold by the Credit Parties and
their Subsidiaries, together, shall not exceed in any Fiscal Year $500,000 and
(iv) after giving effect to such disposition, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent fiscal month for which financial statements have
been delivered (assuming for such purpose that the levels and amounts, as
applicable, required as of any date occurring prior to the date any such
covenant is first required to be tested under Article VI equal the first such
level or amount, as applicable, required in connection with such first test);

 

(c)          (i) dispositions of Cash Equivalents in the Ordinary Course of
Business made to a Person that is not an Affiliate of any Credit Party and (ii)
conversions of Cash Equivalents into cash or other Cash Equivalents;

 

(d)          transactions permitted under Section 5.1(l);

 

(e)          sales, transfers, conveyances assignments, leases, subleases or
dispositions solely to effectuate a merger or consolidation permitted pursuant
to Section 5.3;

 

(f)          to the extent constituting a disposition, loans, advances and
Investments permitted by Section 5.4;

 

(g)          the granting of any Permitted Liens;

 

(h)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party or any Subsidiary; and

 

(i)          disposition of products not acquired by the Borrowers for use in
the business of the Borrowers, but rather as part of a larger acquisition
permitted hereby for product, the majority of which (measured in terms of
pro-forma revenue) was acquired for use in the business of the Borrowers;
provided that (i) no Event of Default shall then exist or result from such
disposition and (ii) the aggregate fair market value of all such products so
disposed of in any Fiscal Year shall not exceed $250,000.

 

5.3           Consolidations and Mergers.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except upon not less than five (5) Business Days
prior written notice to Agent, any Borrower or Subsidiary of a Borrower may
merge with, or dissolve or liquidate into, a Credit Party, provided that such
Credit Party shall be the continuing or surviving entity and all actions
required to maintain perfected Liens on the Stock of the surviving entity and
other Collateral in favor of Agent shall have been completed.

 

40

 

 

5.4           Acquisitions; Loans and Investments.

 

No Credit Party shall and no Credit Party shall suffer or permit any of its
Subsidiaries to (i) purchase or acquire, or make any commitment to purchase or
acquire any Stock or Stock Equivalents, or any obligations or other securities
of, or any interest in, any Person, including the establishment or creation of a
Subsidiary, (ii) make or commit to make any Acquisitions, or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation, by way of
merger, consolidation or other combination, or (iii) make or purchase, or commit
to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including a Borrower, any
Affiliate of a Borrower or any Subsidiary of a Borrower (the items described in
clauses (i), (ii) and (iii) are referred to as “Investments”), except for:

 

(a)          Investments in cash and Cash Equivalents;

 

(b)          Investments consisting of (i) capital contributions by IGI in then
existing Credit Parties, and (ii) extensions of credit or capital contributions
by any Credit Party (other than IGI) to or in any other then existing Credit
Party (other than IGI); provided, that (A) if any Credit Party executes and
delivers to any Borrower a note (collectively, the “Intercompany Notes”) to
evidence any Investments described in the foregoing clauses (i) and (ii), that
Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations; (B) each Borrower shall accurately record all intercompany
transactions on its books and records; and (C) at the time any such intercompany
loan or advance is made by any Borrower to any other Credit Party and after
giving effect thereto, each such Borrower shall be Solvent;

 

(c)          Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to Section 5.2(b);

 

(d)          Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;

 

(e)          Investments existing on the Closing Date and set forth in Schedule
5.4;

 

(f)          loans or advances to employees permitted under Section 5.6;

 

(g)          Permitted Acquisitions, including any Permitted Acquisitions
constituting De Minimis Acquisitions;

 

(h)          to the extent constituting an Investment, the Credit Parties and
their Subsidiaries may make (i) endorsements for collection or deposit in the
Ordinary Course of Business, (ii) extensions of trade credit arising or acquired
in the Ordinary Course of Business, (iii) deposits, prepayments and other
credits to suppliers made in the Ordinary Course of Business, and (iv) deposits
and pledges constituting Permitted Liens;

 

(i)          Contingent Obligations otherwise permitted under Section 5.9;

 

(j)          The increase in value of any Investment permitted hereby; and

 

(k)          additional Investments having an aggregate fair market value not
exceeding $250,000 at any time outstanding.

 

5.5           Limitation on Indebtedness.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume, permit to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, except:

 

41

 

 

(a)          the Obligations;

 

(b)          Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 5.9;

 

(c)          Indebtedness existing on the Closing Date and set forth in Schedule
5.5 including Permitted Refinancings thereof;

 

(d)          Indebtedness not to exceed $1,500,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 5.1(h) and Permitted Refinancings thereof;

 

(e)          unsecured intercompany Indebtedness permitted pursuant to Section
5.4(b);

 

(f)          Indebtedness owing to insurance carriers and incurred to finance
insurance premiums of any Credit Party or any of its Subsidiaries in the
ordinary course of business in a principal amount not to exceed at any time the
amount of insurance premiums to be paid by such Persons;

 

(g)          to the extent constituting Indebtedness, netting services,
overdraft protections and other like services, in each case incurred in the
Ordinary Course of Business;

 

(h)          Indebtedness constituting obligations in respect of working capital
adjustment requirements, deferred purchase price adjustments, “earn outs”,
indemnities or similar obligations in connection with transactions not otherwise
prohibited by the terms hereof;

 

(i)          deferred Taxes;

 

(j)          Indebtedness with respect to judgments or awards not constituting
an Event of Default;

 

(k)          unsecured Indebtedness owing to banks or other financial
institutions under credit cards to officers and employees for, and constituting,
business related expenses in the Ordinary Course of Business;

 

(l)          Indebtedness not to exceed $1,500,000 that is assumed in connection
with any Permitted Acquisition; provided that such Indebtedness was not incurred
in contemplation of such Permitted Acquisition;

 

(m)          to the extent constituting Indebtedness, obligations in respect of
surety, appeal or similar bonds or instruments provided by the Credit Parties,
in each case, in the Ordinary Course of Business; and

 

(n)          Subordinated Indebtedness not to exceed $100,000,000 in the
aggregate at any time outstanding.

 

5.6           Employee Loans and Transactions with Affiliates.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, enter into any transaction with any Affiliate of a Borrower or
of any such Subsidiary, except:

 

(a)          as expressly permitted by this Agreement; or

 

(b)          in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and which are disclosed in
writing to Agent; and

 

42

 

 

(c)          non-cash loans or advances made by IGI to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of IGI.

 

All such transactions existing as of the Closing Date are described in Schedule
5.6.

 

5.7           Compensation.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, pay any management, consulting or similar fees to any Affiliate of any
Credit Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party, except payment of directors’ fees and
reimbursement of actual out-of-pocket expenses incurred in connection with
attending board of director meetings not to exceed in the aggregate, with
respect to all such items, $500,000 in any Fiscal Year of the Borrowers.

 

5.8           Margin Stock; Use of Proceeds.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, use any portion of the Loan proceeds, directly or indirectly,
to purchase or carry Margin Stock or repay or otherwise refinance Indebtedness
of any Credit Party or others incurred to purchase or carry Margin Stock, or
otherwise in any manner which is in contravention of any Requirement of Law or
in violation of this Agreement.

 

5.9           Contingent Obligations.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except in respect of the Obligations and except:

 

(a)          endorsements for collection or deposit in the Ordinary Course of
Business;

 

(b)          Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation;

 

(c)          Contingent Obligations of the Credit Parties and their Subsidiaries
existing as of the Closing Date and listed in Schedule 5.9, including extension
and renewals thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Credit
Parties or their Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended;

 

(d)          Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies;

 

(e)          Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under Section 5.2(b);

 

(f)          Contingent Obligations arising under Letters of Credit;

 

(g)          Contingent Obligations arising under guaranties made in the
Ordinary Course of Business of obligations of any Credit Party, which
obligations are otherwise permitted hereunder; provided that if such obligation
is subordinated to the Obligations, such guaranty shall be subordinated to the
same extent; and

 

(h)          other Contingent Obligations not exceeding $500,000 in the
aggregate at any time outstanding.

 

43

 

 

5.10         Compliance with ERISA.

 

No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Title IV Plan or Multiemployer
Plan or (b) any other ERISA Event, that would, in the aggregate, result in
Liabilities in excess of $750,000. No Credit Party shall cause or suffer to
exist any event that could result in the imposition of a Lien with respect to
any Benefit Plan.

 

5.11         Restricted Payments.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) declare or make any dividend payment or other distribution
of assets, properties, cash, rights, obligations or securities on account of any
Stock or Stock Equivalent, (ii) purchase, redeem or otherwise acquire for value
any Stock or Stock Equivalent now or hereafter outstanding or (iii) make any
payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness (the items described in
clauses (i), (ii) and (iii) above are referred to as “Restricted Payments”);
except that any Wholly-Owned Subsidiary of a Borrower may declare and pay
dividends to a Borrower or any Wholly-Owned Subsidiary of a Borrower, and except
that:

 

(a)          IGI may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

 

(b)          IGI may declare and make dividend payments or other distributions
payable in cash or Cash Equivalents provided all of the following conditions are
satisfied:

 

(i)          no Default or Event of Default has occurred and is continuing or
would arise as a result of such Restricted Payment;

 

(ii)         after giving effect to such Restricted Payment, the Credit Parties
are in compliance on a pro forma basis with the covenants set forth in Article
VI, recomputed for the most recent fiscal month for which financial statements
have been delivered (assuming for such purpose that the levels and amounts, as
applicable, required as of any date occurring prior to the date any such
covenant is first required to be tested under Article VI equal the first such
level or amount, as applicable, required in connection with such first test);
and

 

(iii)        immediately after giving effect to such Restricted Payment,
Liquidity is not less than $85,000,000;

 

(c)          in the event the Borrowers (other than IGI) file a consolidated,
combined, unitary or similar type income Tax return with IGI, such Borrowers may
make distributions to IGI to permit IGI to pay federal and state income Taxes
then due and payable, franchise Taxes and other similar licensing expenses
incurred in the Ordinary Course of Business provided, that the amount of such
distribution shall not be greater than the amount of such Taxes or expenses that
would have been due and payable by such Borrowers and their relevant
Subsidiaries had such Borrowers not filed a consolidated, combined, unitary or
similar type return with IGI;

 

(d)          the Credit Parties may pay directors’ fees and expenses to the
extent permitted under Section 5.7; and

 

(e)          the Credit Parties may pay, as and when due and payable, regularly
scheduled payments of interest (only at the non-default rate) in respect of
Subordinated Indebtedness, solely to the extent permitted under the
subordination terms with respect thereto.

 

44

 

 

5.12         Change in Business; Inactive Subsidiaries; Foreign Subsidiaries.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in any line of business substantially different from those lines of
business carried on by it on the Closing Date. No Inactive Subsidiary shall
incur any Indebtedness, engage in any business activities or own any Property
other than activities and contractual rights incidental to maintenance of its
corporate existence.

 

5.13         Change in Structure.

 

Except as expressly permitted under Sections 5.3 or 5.16(b), no Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, make any
material changes in its equity capital structure, issue any Stock or Stock
Equivalents or amend any of its Organization Documents in any material respect
and, in each case, in any respect adverse to Agent or Lenders.

 

5.14         Changes in Accounting, Name or Jurisdiction of Organization.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least twenty (20) days’ prior written notice to Agent and the acknowledgement of
Agent that all actions required by Agent, including those to continue the
perfection of its Liens, have been completed.

 

5.15         Amendments to Subordinated Indebtedness Documents.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
directly or indirectly to, change or amend the terms of any agreement or
instrument governing any Subordinated Indebtedness, except to the extent
permitted under the subordination terms with respect thereto.

 

5.16         Negative Pledges; Intellectual Property License.

 

(a)          No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any other Credit Party. No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, directly or
indirectly, enter into, assume or become subject to any Contractual Obligation
prohibiting or otherwise restricting the existence of any Lien upon any of its
assets (including, without limitation, any of its Intellectual Property) in
favor of Agent, whether now owned or hereafter acquired, except in connection
with any document or instrument governing Liens permitted pursuant to Sections
5.1(h) and 5.1(i) provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Liens.

 

(b)          No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, grant or otherwise permit to exist any
Lien upon any of its Intellectual Property, whether now owned or hereafter
acquired, other than any such Lien that constitutes a Permitted Lien arising by
operation of law; provided that for the purpose of enabling Agent to enforce any
Lien held by it upon any of the Collateral, and to the extent appropriate, in
the sole discretion of Agent, to process, ship, produce, store, manufacture,
complete, supply, lease, sell, or otherwise dispose of any of the Collateral,
each of the Credit Parties hereby grants to Agent, for the benefit of the
Secured Parties, an irrevocable, nonexclusive, worldwide license (exercisable
without payment of royalty or other compensation to any Credit Party) to use,
license, or sublicense any of its Intellectual Property, including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof.

 

45

 

 

(c)          No Credit Party shall issue any Stock or Stock Equivalents (i) if
such issuance would result in an Event of Default under Section 7.1(k) and (ii)
unless, except in the case of Stock or Stock Equivalents issued by IGI, such
Stock and Stock Equivalents are pledged to Agent, for the benefit of the Secured
Parties, as security for the Obligations, on substantially the same terms and
conditions as the Stock and Stock Equivalents of the Credit Parties pledged to
Agent as of the Closing Date.

 

5.17         OFAC; Patriot Act.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to fail to comply with the laws, regulations and executive orders referred to in
Sections 3.30 and 3.31.

 

5.18         Sale-Leasebacks.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in a sale leaseback, synthetic lease or similar transaction involving
any of its assets.

 

5.19         Hazardous Materials.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, cause or suffer to exist any material Release of any Hazardous Material at,
to or from any Real Estate that would violate any Environmental Law, form the
basis for any Environmental Liabilities or otherwise adversely affect the value
or marketability of any Real Estate (whether or not owned by any Credit Party or
any Subsidiary of any Credit Party).

 

5.20         Prepayments of Other Indebtedness.

 

No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (a) the Obligations, (b) Indebtedness secured by a Permitted Lien if the
asset securing such Indebtedness has been sold or otherwise disposed of in a
transaction permitted hereunder, and (c) a Permitted Refinancing of Indebtedness
permitted under Section 5.5(c) or (d).

 

ARTICLE VI.
FINANCIAL COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

6.1           Fixed Charge Coverage Ratio.

 

The Credit Parties shall not permit the Fixed Charge Coverage Ratio for the
twelve fiscal month period ending on the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending December 31, 2014, to be less than
1.25:1.00.

 

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

46

 

 

6.2           Minimum Liquidity.

 

The Credit Parties shall maintain Liquidity of no less than the greater of
$2,000,000 and 20% of the Aggregate Revolving Loan Commitment at all times.

 

ARTICLE VII.
EVENTS OF DEFAULT

 

7.1           Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)          Non-Payment. Any Credit Party fails (i) to pay, when and as
required to be paid herein, any amount of principal of any Loan (including after
maturity of the Loans) or any L/C Reimbursement Obligation or (ii) to pay,
within three (3) days after the same shall become due, any interest on any Loan
or any fee or any other amount payable hereunder or pursuant to any other Loan
Document;

 

(b)          Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or (ii)
any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $250,000 in the aggregate in any Borrowing Base Certificate and
(B) errors understating the Borrowing Base);

 

(c)          Specific Defaults. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of Section 4.1, 4.2(a), 4.2(b),
4.2(d), 4.3(a), 4.6, 4.9, 4.10, 4.11 or 9.10(b) or Article V or VI or the Fee
Letter.

 

(d)          Other Defaults. Any Credit Party or Subsidiary of any Credit Party
fails to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of (i)
the date upon which a Responsible Officer of any Credit Party becomes aware of
such default and (ii) the date upon which written notice thereof is given to the
Borrower Representative by Agent or Required Lenders;

 

(e)          Cross-Default. Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $750,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded;

 

47

 

 

(f)          Insolvency; Voluntary Proceedings. A Borrower, individually, ceases
or fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) except as expressly permitted
under Section 5.3, voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing;

 

(g)          Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties with a value
in excess of $500,000 individually or in the aggregate and any such proceeding
or petition shall not be dismissed, or such writ, judgment, warrant of
attachment, execution or similar process shall not be released, vacated or fully
bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-U.S. law) is ordered in any Insolvency Proceeding;
or (iii) any Credit Party or any Subsidiary of any Credit Party acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business;

 

(h)          Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $750,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of sixty (60) days after the entry thereof;

 

(i)          Non-Monetary Judgments. One or more non-monetary judgments, orders
or decrees shall be rendered against any one or more of the Credit Parties or
any of their respective Subsidiaries which has or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(j)          Collateral. Any material provision of any Loan Document shall for
any reason cease to be valid and binding on or enforceable against any Credit
Party or any Subsidiary of any Credit Party party thereto or any Credit Party or
any Subsidiary of any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens, except to the extent
that any such loss of perfection or priority results from the failure of Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Loan Documents or to file Uniform Commercial Code
continuation statements;

 

(k)          Ownership. (i) Any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) shall acquire ownership,
directly or indirectly, beneficially or of record, of Stock of IGI representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Stock of IGI; or (ii) IGI ceases to own one hundred percent
(100%) of the issued and outstanding Stock and Stock Equivalents of Igen; or
(iii) Igen ceases to own one hundred percent (100%) of the issued and
outstanding Stock and Stock Equivalents of IGI Labs, in each instance in clauses
(ii) and (iii), free and clear of all Liens, rights, options, warrants or other
similar agreements or understandings, other than Liens in favor of Agent, for
the benefit of the Secured Parties;

 

48

 

 

(l)          Damage; Casualty. Any event occurs, whether or not insured or
insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at facilities of the Credit Parties generating more than
35% of the Borrowers’ consolidated revenues for the Fiscal Year preceding such
event and such cessation or curtailment continues for more than thirty (30)
days;

 

(m)          Material Agreements. Any material default or breach by any Borrower
occurs and is continuing under, or there occurs any termination for any reason
of, any agreement in which (A) the Credit Parties and/or their Subsidiaries are
obligated to make payments in any twelve month period of $500,000 or more, (B)
the Credit Parties and/or their Subsidiaries expect to receive revenue in any
twelve month period of $500,000 or more or (C) a material default thereunder,
material breach thereof or termination thereof could reasonably be expected to
result in a Material Adverse Effect;

 

(n)          FDA Matters. (i) The FDA or any other Governmental Authority
initiates enforcement action against any Credit Party or any of its
Subsidiaries, or any suppliers that causes such Credit Party or Subsidiary to
recall, withdraw, remove or discontinue marketing any of its Products the result
of which could reasonably be expected to result in aggregate liability and
expense to the Credit Parties and their Subsidiaries of $1,000,000 or more or
would reasonably be expected to have a Material Adverse Effect; (ii) the FDA or
any other Governmental Authority issues a warning letter to any Credit Party or
any of its Subsidiaries with respect to any Regulatory Matter which if not
resolved would reasonably be expected, in the aggregate, to have a Material
Adverse Effect; (iii) any Credit Party or any of its Subsidiaries conducts a
mandated or voluntary recall which could reasonably be expected to result in
aggregate liability and expense to the Credit Parties and their Subsidiaries of
$1,000,000 or more; or (iv) any Credit Party or any of its Subsidiaries enters
into a settlement agreement with the FDA or any other Governmental Authority
that results in aggregate liability as to any single or related series of
transactions, incidents or conditions, of $1,000,000 or more, or that would
reasonably be expected to have a Material Adverse Effect; or.

 

(o)          Invalidity of Subordination Provisions. The subordination
provisions of any agreement or instrument governing any Subordinated
Indebtedness shall for any reason be revoked or invalidated, or otherwise cease
to be in full force and effect, or any Person shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by this Agreement or such subordination provisions.

 

7.2           Remedies.

 

Upon the occurrence and during the continuance of any Event of Default, Agent
may, and shall at the request of the Required Lenders:

 

(a)          declare all or any portion of any one or more of the Commitments of
each Lender to make Loans or of the L/C Issuer to Issue Letters of Credit to be
suspended or terminated, whereupon all or such portion of such Commitments shall
forthwith be suspended or terminated;

 

(b)          declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or

 

(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, that upon the occurrence of any event specified in Section
7.1(f) or 7.1(g) above (in the case of clause (i) of Section 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

 

49

 

 

7.3           Rights Not Exclusive.

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

7.4           Cash Collateral for Letters of Credit.

 

If an Event of Default has occurred and is continuing, this Agreement (or the
Revolving Loan Commitment) shall be terminated for any reason or if otherwise
required by the terms hereof, Agent may, and upon request of Required Lenders,
shall, demand (which demand shall be deemed to have been delivered automatically
upon any acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the Borrowers shall thereupon deliver to Agent, to be held for
the benefit of the L/C Issuer, Agent and the Lenders entitled thereto, an amount
of cash equal to 105% of the amount of L/C Reimbursement Obligations as
additional collateral security for Obligations. Agent may at any time apply any
or all of such cash and cash collateral to the payment of any or all of the
Credit Parties’ Obligations. The remaining balance of the cash collateral will
be returned to the Borrowers when all Letters of Credit have been terminated or
discharged, all Commitments have been terminated and all Obligations have been
paid in full in cash.

 

ARTICLE VIII.
THE AGENT

 

8.1           Appointment and Duties.

 

(a)          Appointment of Agent. Each Lender and each L/C Issuer hereby
appoints GE Capital (together with any successor Agent pursuant to Section 8.9)
as Agent hereunder and authorizes Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Credit Party, (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Agent under such Loan
Documents and (iii) exercise such powers as are incidental thereto.

 

(b)          Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Section 7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 7.1(f) or 7.1(g) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that Agent hereby appoints, authorizes and directs each Lender and L/C
Issuer to act as collateral sub-agent for Agent, the Lenders and the L/C Issuers
for purposes of the perfection of Liens with respect to any deposit account
maintained by a Credit Party with, and cash and Cash Equivalents held by, such
Lender or L/C Issuer, and may further authorize and direct the Lenders and the
L/C Issuers to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender and L/C Issuer hereby agrees to take such further actions
to the extent, and only to the extent, so authorized and directed.

 

50

 

 

(c)          Limited Duties. Under the Loan Documents, Agent (i) is acting
solely on behalf of the Secured Parties (except to the limited extent provided
in Section 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.

 

8.2           Binding Effect.

 

Each Secured Party, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Agent or the Required Lenders (or, where
so required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are incidental thereto, shall be authorized
and binding upon all of the Secured Parties.

 

8.3           Use of Discretion.

 

(a)          Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Requirement of Law.

 

(b)          Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Agent or any of its Affiliates
in any capacity.

 

(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, Agent
in accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (iii) any Lender from exercising setoff rights in accordance
with Section 9.11 or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Credit Party under any bankruptcy or other debtor relief law;
and provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 7.2 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 9.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

51

 

 

8.4           Delegation of Rights and Duties.

 

Agent may, upon any term or condition it specifies, delegate or exercise any of
its rights, powers and remedies under, and delegate or perform any of its duties
or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Secured Party). Any such Person shall benefit from this Article VIII to the
extent provided by Agent.

 

8.5           Reliance and Liability.

 

(a)          Agent may, without incurring any liability hereunder, (i) treat the
payee of any Note as its holder until such Note has been assigned in accordance
with Section 9.9, (ii) rely on the Register to the extent set forth in Section
1.4, (iii) consult with any of its Related Persons and, whether or not selected
by it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

 

(b)          None of Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party, each Borrower and each other Credit
Party hereby waive and shall not assert (and each of the Borrowers shall cause
each other Credit Party to waive and agree not to assert) any right, claim or
cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, Agent:

 

(i)          shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of Agent,
when acting on behalf of Agent);

 

(ii)         shall not be responsible to any Lender, L/C Issuer or other Person
for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

 

(iii)        makes no warranty or representation, and shall not be responsible,
to any Lender, L/C Issuer or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Agent in connection with the Loan
Documents; and

 

52

 

 

(iv)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from the Borrower Representative,
any Lender or L/C Issuer describing such Default or Event of Default clearly
labeled “notice of default” (in which case Agent shall promptly give notice of
such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, each Borrower and each other Credit Party hereby waives and
agrees not to assert any right, claim or cause of action it might have against
Agent based thereon.

 

(c)          Each Lender and L/C Issuer (i) acknowledges that it has performed
and will continue to perform its own diligence and has made and will continue to
make its own independent investigation of the operations, financial conditions
and affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (each, an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to (i)
any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation, (iii)
the scope or adequacy of Agent’s and its Related Persons’ due diligence, or the
presence or absence of any errors or omissions contained in any Agent Report or
in any related documentation, and (iv) any work performed by Agent or Agent’s
Related Persons in connection with or using any Agent Report or any related
documentation.

 

(d)           Neither Agent nor any of its Related Persons shall have any duties
or obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

 

53

 

 

8.6           Agent Individually.

 

Agent and its Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, engage in any kind of business with, any
Credit Party or Affiliate thereof as though it were not acting as Agent and may
receive separate fees and other payments therefor. To the extent Agent or any of
its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it shall
have and may exercise the same rights and powers hereunder and shall be subject
to the same obligations and liabilities as any other Lender and the terms
“Lender”, “Revolving Lender”, “Required Lender” and any similar terms shall,
except where otherwise expressly provided in any Loan Document, include, without
limitation, Agent or such Affiliate, as the case may be, in its individual
capacity as Lender, Revolving Lender or as one of the Required Lenders,
respectively.

 

8.7           Lender Credit Decision.

 

(a)          Each Lender and each L/C Issuer acknowledges that it shall,
independently and without reliance upon Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have
any duty or responsibility to provide any Lender or L/C Issuer with any credit
or other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

 

(b)          If any Lender or L/C Issuer has elected to abstain from receiving
MNPI concerning the Credit Parties or their Affiliates, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

 

8.8           Expenses; Indemnities; Withholding.

 

(a)          Each Lender agrees to reimburse Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.

 

54

 



 

(b)          Each Lender further agrees to indemnify Agent, each L/C Issuer and
each of their respective Related Persons (to the extent not reimbursed by any
Credit Party), severally and ratably, from and against Liabilities (including,
to the extent not indemnified pursuant to Section 8.8(c), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent, any L/C Issuer or any of their respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document, any Related Document or any other act, event or
transaction related, contemplated in or attendant to any such document, or, in
each case, any action taken or omitted to be taken by Agent, any L/C Issuer or
any of their respective Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent, any L/C
Issuer or any of their respective Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of such
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 

(c)          To the extent required by any Requirement of Law, Agent may
withhold from any payment to any Lender under a Loan Document an amount equal to
any applicable withholding Tax (including withholding Taxes imposed under
Chapters 3 and 4 of Subtitle A of the Code). If the IRS or any other
Governmental Authority asserts a claim that Agent did not properly withhold Tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding Tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective, failed to maintain a Participant
Register or for any other reason), or Agent reasonably determines that it was
required to withhold Taxes from a prior payment but failed to do so, such Lender
shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as Tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent, including legal expenses,
allocated internal costs and out-of-pocket expenses. Agent may offset against
any payment to any Lender under a Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such Lender but which
was not so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

 

8.9         Resignation of Agent or L/C Issuer.

 

(a)          Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower Representative, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this Section
8.9. If Agent delivers any such notice, the Required Lenders shall have the
right to appoint a successor Agent. If, after 30 days after the date of the
retiring Agent’s notice of resignation, no successor Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent from among the Lenders.
Each appointment under this clause (a) shall be subject to the prior consent of
the Borrower Representative, which may not be unreasonably withheld but shall
not be required during the continuance of an Event of Default.

 

(b)          Effective immediately upon its resignation, (i) the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents,
(ii) the Lenders shall assume and perform all of the duties of Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 8.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.

 

55

 

 

(c)          Any L/C Issuer may refuse to Issue a Letter of Credit in its sole
discretion.

 

8.10       Release of Collateral or Guarantors.

 

Each Lender and L/C Issuer hereby consents to the release and hereby directs
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:

 

(a)          any Subsidiary of a Borrower from its guaranty of any Obligation if
all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and

 

(b)          any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a waiver or consent), (ii) any Property subject to a Lien
permitted hereunder in reliance upon Section 5.1(h) or 5.1(i) and (iii) all of
the Collateral and all Credit Parties, upon (A) termination of the Revolving
Loan Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
as an alternative to cash collateral in the case of any Letter of Credit
Obligation, receipt by Agent of a back-up letter of credit), in amounts and on
terms and conditions and with parties satisfactory to Agent and each Indemnitee
that is, or may be, owed such Obligations (excluding contingent Obligations
(other than L/C Reimbursement Obligations) as to which no claim has been
asserted) and (D) to the extent requested by Agent, receipt by Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to Agent.

 

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 8.10.

 

8.11         Additional Secured Parties.

 

The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender or L/C Issuer party hereto as long as, by
accepting such benefits, such Secured Party agrees, as among Agent and all other
Secured Parties, that such Secured Party is bound by (and, if requested by
Agent, shall confirm such agreement in a writing in form and substance
acceptable to Agent) this Article VIII and Sections 9.3, 9.9, 9.10, 9.11, 9.17,
9.24 and 10.1 (and, solely with respect to L/C Issuers, Section 1.1(c)) and the
decisions and actions of Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 8.8 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of Agent, the Lenders and the L/C Issuers party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

 

56

 

 

ARTICLE IX.
MISCELLANEOUS

 

9.1         Amendments and Waivers.

 

(a)          No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Credit
Party therefrom, shall be effective unless the same shall be in writing and
signed by Agent, the Required Lenders (or by Agent with the consent of the
Required Lenders), and the Borrowers, and then such waiver shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders directly affected thereby (or by Agent
with the consent of all the Lenders directly affected thereby), in addition to
Agent and the Required Lenders (or by Agent with the consent of the Required
Lenders) and the Borrowers, do any of the following:

 

(i)          increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.2(a));

 

(ii)         postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);

 

(iii)        reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein on any Loan, or of
any fees or other amounts payable hereunder or under any other Loan Document,
including L/C Reimbursement Obligations;

 

(iv)        amend or modify Section 1.10(c);

 

(v)         change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

 

(vi)        amend this Section 9.1 (other than Section 9.1(c)) or, subject to
the terms of this Agreement, the definition of Required Lenders or any provision
providing for consent or other action by all Lenders; or

 

(vii)       discharge any Credit Party from its respective payment Obligations
under the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

 

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

 

(b)          Notwithstanding anything set forth herein to the contrary, no
amendment, waiver or consent shall, unless in writing and signed by Agent or the
L/C Issuer, as the case may be, in addition to the Required Lenders or all
Lenders directly affected thereby, as the case may be (or by Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Agent or the L/C Issuer, as
applicable, under this Agreement or any other Loan Document.

 

57

 

 

(c)          Notwithstanding anything set forth herein to the contrary, no
amendment or waiver shall, unless signed by Agent and Required Lenders (or by
Agent with the consent of Required Lenders): (i) amend or waive compliance with
the conditions precedent to the obligations of Lenders to make any Revolving
Loan (or of L/C Issuer to Issue any Letter of Credit) in Section 2.2; or (ii)
waive any Default or Event of Default for the purpose of satisfying the
conditions precedent to the obligations of Lenders to make any Revolving Loan
(or of any L/C Issuer to Issue any Letter of Credit) in Section 2.2; or (iii)
amend or modify the definitions of Eligible Accounts or Borrowing Base,
including any increase in the percentage advance rates in the definition of
Borrowing Base, in a manner which would increase the availability of credit
under the Revolving Loan. No amendment or waiver shall, unless signed by Agent
and all Revolving Lenders (or by Agent with the consent of all Revolving
Lenders) in addition to the Required Lenders (or by Agent with the consent of
the Required Lenders), (x) amend or waive this Section 9.1(c) or the definitions
of the terms used in this Section 9.1(c) insofar as the definitions affect the
substance of this Section 9.1(c); (y) change (i) the percentage of Lenders which
shall be required for Revolving Lenders to take any action hereunder or (ii) any
specific right of Required Lenders to grant or withhold consent or take or omit
to take any action hereunder.

 

(d)          Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be, or have its Loans and Commitments, included in the determination of
“Required Lenders” or “Lenders directly affected” pursuant to this Section 9.1)
for any voting or consent rights under or with respect to any Loan Document,
except that a Non-Funding Lender shall be treated as an “affected Lender” for
purposes of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase
in such Non-Funding Lender’s Commitments, a reduction of the principal amount
owed to such Non-Funding Lender or, unless such Non-Funding Lender is treated
the same as the other Lenders holding Loans of the same type, a reduction in the
interest rates applicable to the Loans held by such Non-Funding Lender.
Moreover, for the purposes of determining Required Lenders, the Loans and
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Commitments outstanding.

 

(e)          Notwithstanding anything herein to the contrary, (i) Borrowers may
amend Schedules 3.19 and 3.21 upon notice to Agent, (ii) Agent may amend
Schedule 1.1(b) to reflect increases pursuant to Revolving Loan Commitment
Increase Requests and Incremental Facilities and Sales entered into pursuant to
Section 9.9, and (iii) Agent and Borrowers may amend or modify this Agreement
and any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Credit Parties, and (3) add one or
more Incremental Facilities to this Agreement pursuant to Section 1.1(e) and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans and the
accrued interest and fees in respect thereof and to include appropriately the
Lenders holding such credit facilities in any determination of Required Lenders;
provided that no Accounts of such Person shall be included as Eligible Accounts
until a field examination with respect thereto has been completed to the
satisfaction of Agent, including the establishment of Reserves required in
Agent’s Permitted Discretion.

 

9.2           Notices.

 

(a)          Addresses. All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) posted to Syndtrak® (to
the extent such system is available and set up by or at the direction of Agent
prior to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.syndtrak.com or using such
other means of posting to Syndtrak® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent or (iv) addressed to such
other address as shall be notified in writing (A) in the case of the Borrowers
and Agent, to the other parties hereto and (B) in the case of all other parties,
to the Borrower Representative and Agent. Transmissions made by electronic mail
or E-Fax to Agent shall be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to the Borrower Representative, and (z) if
receipt of such transmission is acknowledged by Agent.

 

58

 

 

(b)          Effectiveness.

 

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

 

(ii)         The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

 

(c)          Each Lender shall notify Agent in writing of any changes in the
address to which notices to such Lender should be directed, of addresses of its
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as Agent shall
reasonably request.

 

9.3         Electronic Transmissions.

 

(a)          Authorization. Subject to the provisions of Section 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

(b)          Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

59

 

 

(c)          Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 9.2 and this Section 9.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

 

(d)          LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY
E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each Borrower, each other Credit Party executing
this Agreement and each Secured Party agrees that Agent has no responsibility
for maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

 

9.4         No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. No course of
dealing between any Credit Party, any Affiliate of any Credit Party, Agent or
any Lender shall be effective to amend, modify or discharge any provision of
this Agreement or any of the other Loan Documents.

 

9.5           Costs and Expenses.

 

Any action taken by any Credit Party under or with respect to any Loan Document,
even if required under any Loan Document or at the request of Agent or Required
Lenders, shall be at the expense of such Credit Party, and neither Agent nor any
other Secured Party shall be required under any Loan Document to reimburse any
Credit Party or any Subsidiary of any Credit Party therefor except as expressly
provided therein. In addition, the Borrowers agree to pay or reimburse upon
demand (a) Agent for all reasonable and documented out-of-pocket costs and
expenses incurred by it or any of its Related Persons, in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein, in each case including
Attorney Costs of Agent (limited to one firm of attorneys and such additional
local and regulatory counsel as may be reasonably necessary, subject to
customary exceptions for conflicts of interest), the cost of environmental
audits, insurance reviews, Collateral audits and appraisals, background checks
and similar expenses, (b) Agent for all reasonable and documented costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), (c) each of Agent, its Related Persons, and L/C Issuer for all costs
and expenses incurred in connection with (i) any refinancing or restructuring of
the credit arrangements provided hereunder, (ii) the enforcement or preservation
of any right or remedy under any Loan Document, any Obligation, with respect to
the Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action
(including, without limitation, preparation for and/or response to any subpoena
or request for document production relating thereto) with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document or Obligation,
including Attorney Costs and (d) fees and disbursements of Attorney Costs of one
law firm on behalf of all Lenders (other than Agent) incurred in connection with
any of the matters referred to in clause (c) above.

 

60

 

 

9.6          Indemnity.

 

(a)          Each Credit Party agrees to indemnify, hold harmless and defend
Agent, each Lender, each L/C Issuer and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Obligation (or the repayment thereof), any Letter of Credit, the
use or intended use of the proceeds of any Loan or the use of any Letter of
Credit or any securities filing of, or with respect to, any Credit Party, (ii)
any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Credit Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or
otherwise, (iv) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (v) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person. This Section
9.6(a) shall not apply with respect to Taxes other than any Taxes that represent
Liabilities arising from any non-Tax claim.

 

(b)          Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

 

61

 

 

9.7         Marshaling; Payments Set Aside.

 

No Secured Party shall be under any obligation to marshal any Property in favor
of any Credit Party or any other Person or against or in payment of any
Obligation. To the extent that any Secured Party receives a payment from a
Borrower, from any other Credit Party, from the proceeds of the Collateral, from
the exercise of its rights of setoff, any enforcement action or otherwise, and
such payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

 

9.8         Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
any assignment by any Lender shall be subject to the provisions of Section 9.9,
and provided further that no Borrower or other Credit Party may assign or
transfer any of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of Agent and each Lender.

 

9.9         Assignments and Participations; Binding Effect.

 

(a)          Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers, the other Credit Parties signatory hereto
and Agent and when Agent shall have been notified by each Lender that such
Lender has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, the Borrowers, the other Credit Parties
hereto (in each case except for Article VIII), Agent, each Lender and each L/C
Issuer receiving the benefits of the Loan Documents and, to the extent provided
in Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of any Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

 

(b)          Right to Assign. Each Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its Commitments and its rights and obligations
with respect to Loans and Letters of Credit) to

 

(i) any existing Lender (other than a Non-Funding Lender or Impacted Lender);

 

(ii) any Affiliate or Approved Fund of any existing Lender (other than a
Non-Funding Lender or Impacted Lender); or

 

(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender and, as long as no Event of
Default is continuing, the Borrower Representative (which acceptances shall be
deemed to have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed sale is delivered to Borrower
Representative) (each an “Eligible Assignee”); provided, however, that:

 

62

 

 

(A) such Sales must be ratable among the obligations owing to and owed by such
Lender with respect to the Revolving Loans;

 

(B) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower Representative (to
the extent required) and Agent;

 

(C) such Sales shall be effective only upon the acknowledgement in writing of
such Sale by Agent;

 

(D) interest accrued prior to and through the date of any such Sale may not be
assigned; and

 

(E) such Sales by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such Sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status as
contemplated in Section 1.11(e)(v).

 

Agent’s refusal to accept a Sale to a Credit Party, an Affiliate of a Credit
Party, a holder of subordinated debt or an Affiliate of such a holder, or to any
Person that would be a Non-Funding Lender or an Impacted Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable.

 

(c)          Procedure. The parties to each Sale made in reliance on clause (b)
above (and excluding those described in clause (e), (f) or (g) below) shall
execute and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any Tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with clause (iii) of Section 9.9(b), upon Agent (and the Borrower
Representative, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

 

(d)          Effectiveness. Subject to the recording of an Assignment by Agent
in the Register pursuant to Section 1.4(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment,
shall have the rights and obligations of a Lender, (ii) any applicable Note
shall be transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

63

 

 

(e)          Grant of Security Interests. In addition to the other rights
provided in this Section 9.9, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

 

(f)          Participants and Grant of Option to Fund to SPVs. In addition to
the other rights provided in this Section 9.9, each Lender may, (x) with notice
to Agent, grant to an SPV the option to make all or any part of any Loan that
such Lender would otherwise be required to make hereunder (and the exercise of
such option by such SPV and the making of Loans pursuant thereto shall satisfy
the obligation of such Lender to make such Loans hereunder) and such SPV may
assign to such Lender the right to receive payment with respect to any
Obligation and (y) without notice to or consent from Agent or the Borrowers,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Revolving Loans and Letters of Credit);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the Tax forms such Lender is required to collect
pursuant to Section 10.1(g) and then only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation
except to the extent such entitlement to receive a greater amount results from
any change in, or in the interpretation of, any Requirement of Law that occurs
after the date such grant or participation is made and (B) each such SPV may
receive other payments that would otherwise be made to such Lender with respect
to Loans funded by such SPV to the extent provided in the applicable option
agreement and set forth in a notice provided to Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV granted an option pursuant to this clause (f) or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of Section 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of Section 9.1(a).

 

64

 

 

(g)          Assignments to Affiliate SPVs. In addition to the other rights
provided elsewhere in this Section 9.9, each Lender that is an Affiliate of the
Agent may, with notice to Agent in such form as shall be acceptable to the Agent
(but without the consent of any Person and without compliance with any
limitation or procedure specified in subsection 9.9(b) or 9.9(c)), sell,
transfer, negotiate or assign all or any portion of its rights, title or
interests hereunder with respect to any Revolving Loans (including any interest
accrued or to accrue thereon) to an SPV that is an Affiliate of such Lender, and
such SPV may thereafter, with notice to Agent, assign such Loan to any other SPV
that is an Affiliate of such Lender or re-assign all or a portion of its
interests in any Revolving Loans to the Lender holding the related Loan
Commitment; provided, however, that, whether as a result of any term of any Loan
Document or of such Sale, no such SPV shall have a commitment, or be deemed to
have made an offer to commit, to make Revolving Loans hereunder, and none shall
be liable for any obligation of such Lender hereunder. In the case of any Sale
pursuant to this clause (g), any assignee SPV shall have all the rights of a
Lender hereunder, including the rights described in Section 8.3(c) and the right
to receive all payments with respect to the assigned Obligations. Each such SPV
shall be entitled to the benefit of Section 10.1 only to the extent such SPV
delivers the tax forms the assigning Lender is required to collect pursuant to
subsection 10.1(f).

 

(h)          No party hereto shall institute (and the Borrowers shall cause each
other Credit Party not to institute) against any SPV that funds or purchases any
Obligation pursuant to clauses (f) or (g) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to be reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations. In
addition, notwithstanding anything to the contrary contained in this Section
9.9, any SPV may disclose on a confidential basis any non-public information
relating to its Loans to any rating agency rating the obligations of such SPV.
For the avoidance of doubt, an SPV that is a trust formed by or at the direction
of a Lender or an Affiliate of a Lender, as depositor, shall be deemed to be an
Affiliate of such Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person other than Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent shall have no responsibility for
maintaining a Participant Register.

 

9.10       Non-Public Information; Confidentiality.

 

(a)          Non-Public Information. Each of Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).

 

65

 

 

(b)          Confidential Information. Each Lender, each L/C Issuer and Agent
agree to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with the
Borrower Representative’s consent, (ii) to Related Persons of such Lender, L/C
Issuer or Agent, as the case may be, or to any Person that any L/C Issuer causes
to Issue Letters of Credit hereunder, that are advised of the confidential
nature of such information and are instructed to keep such information
confidential in accordance with the terms hereof, (iii) to the extent such
information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 9.10 or (B) available to such Lender,
L/C Issuer or Agent or any of their Related Persons, as the case may be, from a
source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, and to their respective Related Persons, in each case
to the extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.

 

(c)          Tombstones. Each Credit Party consents to the publication by Agent
or any Lender of any press releases, tombstones, advertising or other
promotional materials (including, without limitation, via any Electronic
Transmission) relating to the financing transactions contemplated by this
Agreement using such Credit Party’s name, product photographs, logo or
trademark.

 

(d)          Press Release and Related Matters. No Credit Party shall, and no
Credit Party shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority relating to a public offering of securities of any Credit Party) using
the name, logo or otherwise referring to GE Capital or of any of its Affiliates,
the Loan Documents or any transaction contemplated herein or therein to which GE
Capital or any of its affiliates is party without the prior written consent of
GE Capital or such Affiliate except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with GE Capital.

 

(e)          Distribution of Materials to Lenders and L/C Issuers. The Credit
Parties acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

 

(f)          Material Non-Public Information. The Credit Parties hereby agree
that if either they, any parent company or any Subsidiary of the Credit Parties
has publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, the Lenders and the L/C
Issuers shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, and any similar requests or
notices posted on or through an E-System). Before distribution of any Borrower
Materials, the Credit Parties agree to execute and deliver to Agent a letter
authorizing distribution of the evaluation materials to prospective Lenders and
their employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.

 

66

 

 

9.11       Set-off; Sharing of Payments.

 

(a)          Right of Setoff. Each of Agent, each Lender, each L/C Issuer and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower
Representative and Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, the L/C Issuer,
their Affiliates and the other Secured Parties, may have.

 

(b)          Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Section 9.9 or Article
X and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Borrowers, applied to repay the Obligations in
accordance herewith); provided, however, that (i) if such payment is rescinded
or otherwise recovered from such Lender or L/C Issuer in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender or L/C Issuer without interest and (ii) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation. If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to Agent in an amount that would satisfy
the cash collateral requirements set forth in Section 1.11(e).

 

9.12       Counterparts; Facsimile Signature.

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

67

 

 

9.13       Severability.

 

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

 

9.14       Captions.

 

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

9.15       Independence of Provisions.

 

The parties hereto acknowledge that this Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters, and that such limitations, tests and measurements are
cumulative and must each be performed, except as expressly stated to the
contrary in this Agreement.

 

9.16       Interpretation.

 

This Agreement is the result of negotiations among and has been reviewed by
counsel to Credit Parties, Agent, each Lender and other parties hereto, and is
the product of all parties hereto. Accordingly, this Agreement and the other
Loan Documents shall not be construed against the Lenders or Agent merely
because of Agent’s or Lenders’ involvement in the preparation of such documents
and agreements. Without limiting the generality of the foregoing, each of the
parties hereto has had the advice of counsel with respect to Sections 9.18 and
9.19.

 

9.17       No Third Parties Benefited.

 

This Agreement is made and entered into for the sole protection and legal
benefit of the Borrowers, the Lenders, the L/C Issuers party hereto, Agent and,
subject to the provisions of Section 8.11, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

 

9.18       Governing Law and Jurisdiction.

 

(a)          Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).

 

(b)          Submission to Jurisdiction. Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each Borrower and each other Credit
Party executing this Agreement hereby accepts for itself and in respect of its
Property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

 

68

 

 

(c)          Service of Process. Each Credit Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrowers specified herein (and shall be effective when such
mailing shall be effective, as provided therein). Each Credit Party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(d)          Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18
shall affect the right of Agent or any Lender to serve process in any other
manner permitted by applicable Requirements of Law or commence legal proceedings
or otherwise proceed against any Credit Party in any other jurisdiction.

 

9.19      Waiver of Jury Trial.

 

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

9.20       Entire Agreement; Release; Survival.

 

(a)          THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

(b)          Execution of this Agreement by the Credit Parties constitutes a
full, complete and irrevocable release of any and all claims which each Credit
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

69

 

 

(c)           (i) Any indemnification or other protection provided to any
Indemnitee pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and
9.6 (Indemnity) and Article VIII (Agent) and Article X (Taxes, Yield Protection
and Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and
Security Agreement, in each case, shall (x) survive the termination of the
Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

9.21       Patriot Act.

 

Each Lender that is subject to the Patriot Act hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

9.22       Replacement of Lender.

 

Within forty-five days after: (i) receipt by the Borrower Representative of
written notice and demand from any Lender that is not Agent or an Affiliate of
Agent (an “Affected Lender”) for payment of additional costs as provided in
Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender (other than
Agent or an Affiliate of Agent) to consent to a requested amendment, waiver or
modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrowers may, at their option, notify Agent and such
Affected Lender (or such non-consenting Lender) of the Borrowers’ intention to
obtain, at the Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for such Affected Lender (or such non-consenting Lender), which Replacement
Lender shall be reasonably satisfactory to Agent. In the event the Borrowers
obtain a Replacement Lender within forty-five (45) days following notice of its
intention to do so, the Affected Lender (or such non-consenting Lender) shall
sell and assign its Loans and Commitments to such Replacement Lender, at par,
provided that the Borrowers have reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment. In the event that a replaced
Lender does not execute an Assignment pursuant to Section 9.9 within five (5)
Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 9.22 and presentation to such replaced Lender of an
Assignment evidencing an assignment pursuant to this Section 9.22, the Borrowers
shall be entitled (but not obligated) to execute such an Assignment on behalf of
such replaced Lender, and any such Assignment so executed by the Borrowers, the
Replacement Lender and Agent, shall be effective for purposes of this Section
9.22 and Section 9.9. Notwithstanding the foregoing, with respect to a Lender
that is a Non-Funding Lender or an Impacted Lender, Agent may, but shall not be
obligated to, obtain a Replacement Lender and execute an Assignment on behalf of
such Non-Funding Lender or Impacted Lender at any time with three (3) Business
Days’ prior notice to such Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par. Upon any such assignment and payment and
compliance with the other provisions of Section 9.9, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive.

 

9.23       Joint and Several.

 

The obligations of the Credit Parties hereunder and under the other Loan
Documents are joint and several. Without limiting the generality of the
foregoing, reference is hereby made to Article II of the Guaranty and Security
Agreement, to which the obligations of Borrower and the other Credit Parties are
subject.

 

9.24         Creditor-Debtor Relationship.

 

The relationship between Agent, each Lender and the L/C Issuer, on the one hand,
and the Credit Parties, on the other hand, is solely that of creditor and
debtor. No Secured Party has any fiduciary relationship or duty to any Credit
Party arising out of or in connection with, and there is no agency, tenancy or
joint venture relationship between the Secured Parties and the Credit Parties by
virtue of, any Loan Document or any transaction contemplated therein.

 

70

 

 

9.25       Actions in Concert.

 

Notwithstanding anything contained herein to the contrary, each Lender hereby
agrees with each other Lender that no Lender shall take any action to protect or
enforce its rights against any Credit Party arising out of this Agreement or any
other Loan Document (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the other Loan Documents shall be taken in concert and at the
direction or with the consent of Agent or Required Lenders.

 

ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

10.1       Taxes.

 

(a)          Except as required by a Requirement of Law, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax, penalties or
other Liabilities) with respect thereto (collectively, “Taxes”).

 

(b)          If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) if such Tax is an Indemnified Tax, such amount payable shall
be increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including deductions applicable to any increases to
any amount under this Section 10.1), such Secured Party receives the amount it
would have received had no such deductions been made, (ii) the relevant Credit
Party shall make such deductions, (iii) the relevant Credit Party shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.

 

(c)          In addition, the Borrowers agree to pay, and authorize Agent to pay
in their name, any Other Taxes. Within 30 days after the date of any payment of
Other Taxes by any Credit Party, the Borrowers shall furnish to Agent, at its
address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Agent.

 

(d)          The Credit Parties hereby acknowledge and agree that (i) neither GE
Capital nor any Affiliate of GE Capital has provided any Tax advice to any Tax
Affiliate in connection with the transactions contemplated hereby or any other
matters and (ii) the Credit Parties have received appropriate Tax advice to the
extent necessary to confirm that the structure of any transaction contemplated
by the Credit Parties in connection with this Agreement complies in all material
respects with applicable federal, state and foreign Tax laws.

 

(e)          The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to Agent), each Secured Party for all
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 10.1) paid or payable by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally asserted. A certificate of
the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with copy to Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.

 

71

 

 

(f)          Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

 

(g)          (i) Each Non-U.S. Lender Party that, at any of the following times,
is entitled to an exemption from United States withholding Tax or, after a
change in any Requirement of Law, is subject to such withholding Tax at a
reduced rate under an applicable Tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this clause
(i) and (z) from time to time if requested by the Borrower Representative or
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
Agent and the Borrower Representative (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding Tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding Tax under
an income Tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding Tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code or (C) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding Tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender Party under the Loan Documents.
Unless the Borrower Representative and Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender Party are not subject to United States withholding
Tax or are subject to such Tax at a rate reduced by an applicable Tax treaty,
the Credit Parties and Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

 

(ii)         Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding Tax) or
any successor form.

 

(iii)        Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

 

72

 

 

(iv)        If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding Tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and the Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
the Borrower Representative sufficient for Agent or Borrowers to comply with
their obligations under FATCA and to determine that such Non-U.S. Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for the purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)          If any Secured Party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified pursuant to this Section 10.1 (including by the
payment of additional amounts pursuant to Section 10.1(b)), it shall pay to the
relevant Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 10.1 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such Secured Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such Credit Party,
upon the request of such Secured Party, shall repay to such Secured Party the
amount paid over pursuant to this Section 10.1(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such Secured Party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 10.1(h), in
no event shall the Secured Party be required to pay any amount to a Credit Party
pursuant to this Section 10.1(h) the payment of which would place the Secured
Party in a less favorable net after-Tax position than the Secured Party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 10.1(h) shall not be construed to require any
Secured Party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Credit Party or any
other Person.

 

10.2        Illegality.

 

If after the date hereof any Lender shall determine that the introduction of any
Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make LIBOR Rate Loans, then, on notice
thereof by such Lender to the Borrowers through Agent, the obligation of that
Lender to make LIBOR Rate Loans shall be suspended until such Lender shall have
notified Agent and the Borrower Representative that the circumstances giving
rise to such determination no longer exists.

 

(a)          Subject to clause (c) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full
all LIBOR Rate Loans of such Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

 

(b)          If the obligation of any Lender to make or maintain LIBOR Rate
Loans has been terminated, the Borrower Representative may elect, by giving
notice to such Lender through Agent that all Loans which would otherwise be made
by any such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

 

(c)          Before giving any notice to Agent pursuant to this Section 10.2,
the affected Lender shall designate a different Lending Office with respect to
its LIBOR Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise disadvantageous to the Lender.

 

73

 

 

10.3       Increased Costs and Reduction of Return.

 

(a)          If any Lender or L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any
Requirement of Law or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the date hereof,
(x) there shall be any increase in the cost to such Lender or L/C Issuer of
agreeing to make or making, funding or maintaining any LIBOR Rate Loans or of
Issuing or maintaining any Letter of Credit or (y) the Lender or L/C Issuer
shall be subject to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, then the Borrowers shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs or such Taxes;
provided, that the Borrowers shall not be required to compensate any Lender or
L/C Issuer pursuant to this Section 10.3(a) for any increased costs incurred
more than 90 days prior to the date that such Lender or L/C Issuer notifies the
Borrower Representative, in writing of the increased costs and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the circumstance giving rise to such increased costs is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(b)          If any Lender or L/C Issuer shall have determined that:

 

(i)          the introduction of any Capital Adequacy Regulation;

 

(ii)         any change in any Capital Adequacy Regulation;

 

(iii)        any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or

 

(iv)        compliance by such Lender or L/C Issuer (or its Lending Office) or
any entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

 

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrowers shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this Section 10.3(b)
for any amounts incurred more than 90 days prior to the date that such Lender or
L/C Issuer notifies the Borrower Representative, in writing of the amounts and
of such Lender’s or L/C Issuer’s intention to claim compensation thereof;
provided, further, that if the event giving rise to such increase is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(c)          Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii) pursuant to
Basel III, shall, in each case, be deemed to be a change in a Requirement of Law
under Section 10.3(a) above and/or a change in Capital Adequacy Regulation under
Section 10.3(b) above, as applicable, regardless of the date enacted, adopted or
issued.

 

74

 

 

10.4       Funding Losses.

 

The Borrowers agree to reimburse each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:

 

(a)          the failure of the Borrowers to make any payment or mandatory
prepayment of principal of any LIBOR Rate Loan (including payments made after
any acceleration thereof);

 

(b)          the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrower Representative has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation;

 

(c)          the prepayment (including pursuant to Section 1.8) of a LIBOR Rate
Loan on a day which is not the last day of the Interest Period with respect
thereto; or

 

(d)          the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this Section
10.4 and under Section 10.3(a): each LIBOR Rate Loan made by a Lender (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR used in determining the interest rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan is in fact so funded.

 

10.5         Inability to Determine Rates.

 

If Agent shall have determined in good faith that for any reason adequate and
reasonable means do not exist for ascertaining the LIBOR for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or that the LIBOR
applicable pursuant to Section 1.3(a) for any requested Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding or maintaining such Loan, Agent will forthwith
give notice of such determination to the Borrower Representative and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Loans hereunder shall be suspended until Agent revokes such notice in writing.
Upon receipt of such notice, the Borrower Representative may revoke any Notice
of Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Borrower Representative does not revoke such notice, the Lenders shall make,
convert or continue the Loans, as proposed by the Borrower Representative, in
the amount specified in the applicable notice submitted by the Borrower
Representative, but such Loans shall be made, converted or continued as Base
Rate Loans.

 

75

 

 

10.6         Reserves on LIBOR Rate Loans.

 

The Borrowers shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan provided
the Borrower Representative shall have received at least fifteen (15) days’
prior written notice (with a copy to Agent) of such additional interest from the
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest shall be payable fifteen (15)
days from receipt of such notice.

 

10.7         Certificates of Lenders.

 

Any Lender claiming reimbursement or compensation pursuant to this Article X
shall deliver to the Borrower Representative (with a copy to Agent) a
certificate setting forth in reasonable detail the amount payable to such Lender
hereunder and such certificate shall be conclusive and binding on the Borrowers
in the absence of manifest error.

 

ARTICLE XI.
DEFINITIONS

 

11.1         Defined Terms.

 

The following terms are defined in the Sections or Sections referenced opposite
such terms:

 

“Affected Lender” 9.22 “Agent Report” 8.5(c) “Aggregate Excess Funding Amount”
1.11(e) “Agreement” Preamble “Borrower” and “Borrowers” Preamble “Borrower
Materials” 9.10(e) “Borrower Representative” 1.12 “Compliance Certificate”
4.2(b) “Deposit Account” 4.11 “Disbursement Account” 4.11 “EBITDA” Exhibit
4.2(b) “EDGAR” 4.1 “Eligible Accounts” 1.13 “Eligible Assignee” 9.9 “Event of
Default” 7.1 “Existing Facility” 1.1(e) “Fee Letter” 1.9(a) “Fixed Charge
Coverage Ratio” Exhibit 4.2(b) “GE Capital” Preamble “Igen” Preamble “IGI”
Preamble “IGI Labs” Preamble “Incremental Effective Date” 1.1(e)(i) “Incremental
Facility” 1.1(e)(i) “Incremental Facility Request” 1.1(e)(i) “Incremental
Revolving Loan” 1.1(e)(i) “Incremental Revolving Loan Commitment” 1.1(e)(i)
“Indemnified Matters” 9.6 “Indemnitees” 9.6

 

76

 

 

“Interest Expense” Exhibit 4.2(b) “Investments” 5.4 “L/C Reimbursement
Agreement” 1.1(c) “L/C Reimbursement Date” 1.1(c) “L/C Request” 1.1(c) “L/C
Sublimit” 1.1(c) “Lender” Preamble “Letter of Credit Fee” 1.9(c) “Maximum
Revolving Loan Balance” 1.1(b) “Maximum Lawful Rate” 1.3(d) “MNPI” 9.10(a)
“Notice of Conversion/Continuation” 1.6(a) “OFAC” 3.30 “Participant Register”
9.9(h) “Permitted Liens” 5.1 “Register” 1.4(b) “Restricted Payments” 5.11
“Replacement Lender” 9.22 “Revolving Loan” 1.1(b) “Revolving Loan Commitment”
1.1(b) “Revolving Loan Commitment Increase Request” 1.1(b) “Sale” 9.9(b) “SDN
List” 3.30 “SEC” 4.1 “Settlement Date” 1.11(b) “Tax Returns” 3.10 “Taxes”
10.1(a) “Unused Commitment Fee” 1.9(b)

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

 

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

77

 

 

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

 

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$10,000,000, as such amount may be reduced or increased from time to time
pursuant to this Agreement (including, without limitation, as a result of
increases in connection with Revolving Loan Commitment Increase Requests and
Incremental Revolving Loan Commitments).

 

“AmeriSource Bergen” means AmerisourceBergen Drug Corporation.

 

“Applicable Margin” means: (i) if a Base Rate Loan, three percent (3.00%) per
annum and (ii) if a LIBOR Rate Loan, four percent (4.00%) per annum.

 

“Applicable Unused Line Fee” means 0.50% per annum.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or any
other form approved by Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of one month determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an Interest Period of one month.

 

78

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.

 

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to:

 

(a)          85% of the book value of Eligible Accounts at such time multiplied
by the Liquidity Factor; less

 

(b)          Reserves established by Agent at such time in its Permitted
Discretion.

 

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date acceptable to Agent in its sole discretion.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Cardinal” mean Cardinal Health, Inc.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.

 

79

 

 

“Closing Date” means November 18, 2014.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted or now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
each Mortgage, each Control Agreement, and all other security agreements, pledge
agreements, lease assignments, guaranties and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, any of their respective
Subsidiaries or any other Person pledging or granting a lien on Collateral or
guarantying the payment and performance of the Obligations, and any Lender or
Agent for the benefit of Agent, the Lenders and other Secured Parties now or
hereafter delivered to the Lenders or Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the UCC or
comparable law) against any such Person as debtor in favor of any Lender or
Agent for the benefit of Agent, the Lenders and the other Secured Parties, as
secured party, as any of the foregoing may be amended, restated and/or modified
from time to time.

 

“Commitment” means, for each Lender, its Revolving Loan Commitment.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guarantied or supported.

 

80

 

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, license, lease, indenture,
mortgage, deed of trust or other instrument, document or agreement (other than a
Loan Document) to which such Person is a party or by which it or any of its
Property is bound or to which any of its Property is subject.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent.

 

“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“CVS Health” means CVS Caremark Corporation.

 

“Credit Parties” means each Borrower and each other Person (i) which executes a
guaranty of the Obligations, (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations and (iii) all of the
Stock of which is pledged to Agent for the benefit of the Secured Parties.

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

“De Minimis Acquisition” means any acquisition of all of the Stock and Stock
Equivalents of a Target for which the aggregate consideration paid or payable in
connection with all such acquisitions consummated during any Fiscal Year is less
than $1,500,000 (for purposes hereof, consideration shall include all
transaction costs, Indebtedness and Contingent Obligations incurred or assumed
in connection therewith, including the maximum amount payable under any earn out
or similar obligation).

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 5.2(a), 5.2(c), 5.2(d), 5.2(e), 5.2(f) and 5.2(g), and (b) the sale or
transfer by a Borrower or any Subsidiary of a Borrower of any Stock or Stock
Equivalent issued by any Subsidiary of a Borrower and held by such transferor
Person.

 

“Dollars”, “dollars” and “$” each mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Dominion Period” means the period commencing on the date on which (i) an Event
of Default occurs or (ii) Liquidity is less than the greater of $4,250,000 and
35% of the Aggregate Revolving Loan Commitment.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

 

81

 

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a Lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.

 

“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excluded Equity Issuance” means an issuance of (a) Stock or Stock Equivalents
by IGI to management or employees of a Credit Party under any employee stock
option or stock purchase plan or other employee benefits plan in existence from
time to time, (b) Stock or Stock Equivalents by a Wholly-Owned Subsidiary of a
Borrower to a Borrower or another Wholly-Owned Subsidiary of a Borrower
constituting an Investment permitted hereunder.

 

82

 

 

“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (however denominated and including branch profit Taxes) and franchise
Taxes imposed in lieu of net income Taxes, in each case (i) imposed on any
Secured Party as a result of being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes; (b) withholding Taxes to the
extent that the obligation to withhold amounts existed on the date that such
Person became a Secured Party under this Agreement in the capacity under which
such Person makes a claim under Section 10.1(b) or designates a new Lending
Office, except in each case to the extent such Person is a direct or indirect
assignee (other than pursuant to Section 9.22) of any other Secured Party that
was entitled, at the time the assignment to such Person became effective, to
receive additional amounts under Section 10.1(b); (c) Taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to Section 10.1(g); and (d) any United States federal
withholding Taxes imposed under FATCA.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not substantially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“FDA” means the United States Food and Drug Administration and any successor
thereto.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

 

83

 

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
Agent, in either case, that (a) meets the requirements set forth by FEMA in its
Mandatory Purchase of Flood Insurance Guidelines, (b) shall include a deductible
not to exceed $50,000 and (c) shall have a coverage amount equal to the lesser
of (i) the “replacement cost value” of the buildings and any personal property
Collateral located on the Real Estate as determined under the National Flood
Insurance Program or (ii) the maximum policy limits set under the National Flood
Insurance Program.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners), and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing. The term “Governmental Authority” shall further include
any institutional review board, ethics committee, data monitoring committee, or
other committee or entity with defined authority to oversee Regulatory Matters.

 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrowers, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

 

“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

 

84

 

 

“Inactive Subsidiaries” means, collectively, (i) Microburst Energy, Inc., a
Subsidiary of IGI incorporated in the State of Delaware, (ii) Blood Cells, Inc.,
a Subsidiary of Igen incorporated in the State of Delaware, (iii) Marketing
Aspects Inc., a Wholly-Owned Subsidiary of Igen incorporated in the State of
Delaware, (iv) Vista International Sales Corp., a Wholly-Owned Subsidiary of
Igen organized in the Virgin Islands, and (v) Flavorsome Ltd., a joint venture
fifty percent owned by Igen and incorporated in the State of Delaware.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all indebtedness referred to in clauses
(a) through (g) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and (i) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (h) above; provided however, that the
term “Indebtedness” shall not include obligations with respect to any operating
leases which are subsequently re-classified as Capital Leases due to any change
in GAAP.

 

“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Software, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.

 

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans the first day of each month.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

 

85

 

 

(a)          if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(b)          any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)          no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued”, “Issuance” and “Issuer” have correlative meanings.

 

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an Issuer of Letters of Credit hereunder.

 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.

 

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

86

 

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the Issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 1.1(c) with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

 

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior
to the first day in such Interest Period. If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

 

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

 

“Liquidity” means, as of any date of measurement, the sum of Availability as of
such date and the aggregate amount of unrestricted Cash and Cash Equivalents of
the Borrowers subject to a Control Agreement as of such date.

 

“Liquidity Factor” means the percentages applied to reduce Eligible Accounts by
payor class based upon Borrowers’ actual recent collection history for each such
payor class in a manner consistent with Agent’s underwriting practices and
procedures. Agent may adjust such Liquidity Factors at any time in the exercise
of its Permitted Discretion.

 

“Loan” means any loan made or deemed made by any Lender hereunder.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, any subordination agreement in respect of Subordinated Indebtedness
and all documents delivered to Agent and/or any Lender in connection with any of
the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

87

 

 

“Material Adverse Effect” means a material adverse change in any of (a) the
financial condition, business, performance, operations or Property of the Credit
Parties and their Subsidiaries taken as a whole; (b) the ability of the Credit
Parties taken as whole to perform their obligations under any Loan Document; or
(c) the validity or enforceability of any Loan Document or the rights and
remedies of Agent, the Lenders and the other Secured Parties under any Loan
Document. Without limiting the generality of the foregoing, any event or
occurrence which results or would reasonably be expected to result in
Liabilities to the Credit Parties in excess of $5,000,000 individually or in the
aggregate shall be deemed to have a Material Adverse Effect.

 

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$750,000 in the aggregate.

 

“McKesson” means McKesson Corporation.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any deed of trust, mortgage, deed to secure debt or other
document creating a Lien on Real Estate or any interest in Real Estate.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Issuance Proceeds” means, in respect of any issuance of equity or
incurrence of Indebtedness, cash proceeds (including cash proceeds as and when
received in respect of non-cash proceeds received or receivable in connection
with such issuance), net of underwriting discounts and reasonable out-of-pocket
costs and expenses paid or incurred in connection therewith in favor of any
Person not an Affiliate of a Borrower.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Person that directly or indirectly controls such Lender has
(i) become subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for this clause (d), Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan Documents.

 

88

 

 

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

 

“Note” means any Revolving Note and “Notes” means all such Notes.

 

“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.

 

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, or any other Person required to be indemnified,
that arises under any Loan Document, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except for any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 9.22).

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

89

 

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
without limitation all Registrations.

 

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets of a Target or (ii) a Credit Party of 100% of
the Stock and Stock Equivalents of a Target, in each case, to the extent that
each of the following conditions shall have been satisfied:

 

(a)          the Borrower Representative shall have delivered to Agent prior to
or concurrently with the consummation thereof (other than with respect to a De
Minimis Acquisition):

 

(i) notice of such Acquisition setting forth in reasonable detail the terms and
conditions of such Acquisition; and

 

(ii) a certificate of a Responsible Officer of the Borrower Representative
demonstrating on a pro forma basis after giving effect to the consummation of
such Acquisition that, as of the last day of the most recent month for which
financial statements have been delivered pursuant to Section 4.1(c), the Credit
Parties are in compliance on a pro forma basis with the covenants set forth in
Article VI, recomputed for the most recent fiscal month for which financial
statements have been delivered (assuming for such purpose that the levels and
amounts, as applicable, required as of any date occurring prior to the date any
such covenant is first required to be tested under Article VI equal the first
such level or amount, as applicable, required in connection with such first
test);

 

(b)          the Borrower Representative shall have delivered to Agent (other
than with respect to a De Minimis Acquisition) as soon as available, executed
counterparts of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith;

 

(c)          such Credit Party acquired shall have obtained, to the extent
required under the related acquisition agreement, all material consents and
approvals from applicable Governmental Authorities (including any environmental
assessments);

 

(d)          the Credit Parties (including any new Subsidiary to the extent
required by Section 4.13) shall execute and deliver the agreements, instruments
and other documents required by Section 4.13 subject, with respect to perfection
of Liens in the case of an Acquisition being financed solely with proceeds of an
Incremental Facility, to customary “Funds Certain Provisions”;

 

(e)          such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target;

 

90

 

 

(f)          without limiting the conditions set forth in Section 2.2 if such
Acquisition is being financed with the proceeds of Loans, no Default or Event of
Default shall then exist or would exist after giving effect thereto or, with
respect to an Acquisition being financed solely with proceeds of an Incremental
Facility, no Default or Event of Default exists as of, or would exist if such
Acquisition were consummated on, the signing date of the applicable acquisition
agreement unless, with respect to such Acquisition financed with proceeds of an
Incremental Facility, the Persons holding not less than a majority of the
commitments to provide such Incremental Facility waive such Default or Event of
Default as a condition to such Acquisition;

 

(g)          after giving effect to such Acquisition (other than with respect to
a De Minimis Acquisition), Liquidity shall be not less than the greater of
$4,250,000 and 35% of the Aggregate Revolving Loan Commitment and, on average on
a proforma basis for the ninety day period immediately preceding such
Acquisition; and

 

(h)          the total consideration paid or payable (including without
limitation, all transaction costs, Indebtedness incurred, assumed and/or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments, including earnouts) for all Acquisitions of the Stock of
a Target not organized under the laws of any State in the United States or the
District of Columbia or of Property all or substantially all of which is not
located within the United States consummated during the term of this Agreement
shall not exceed $1,000,000 in the aggregate for all such Acquisitions.

 

Notwithstanding the foregoing, no Accounts acquired by a Credit Party in a
Permitted Acquisition shall be included as Eligible Accounts until a field
examination with respect thereto has been completed to the satisfaction of
Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 5.5(c) or 5.5(d) that (a) has
an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
Weighted Average Life to Maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Prior Indebtedness” means the Indebtedness and obligations under and related to
that certain Loan and Security Agreement, dated as of August 31, 2012, by and
among Prior Lender and the Borrowers, as amended, restated, supplemented or
otherwise modified as of the Closing Date.

 

“Prior Lender” means Square 1 Bank.

 

“Products” means any item or any service that is designed, created,
manufactured, managed, performed, or otherwise used, offered, or handled by or
on behalf of the Credit Parties or any of their Subsidiaries.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

91

 

 

“Public Health Laws” means all applicable Requirements of Law relating to the
procurement, development, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, sale, or promotion
of any drug, medical device, food, dietary supplement, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state laws, controlled substances laws, pharmacy
laws, or consumer product safety laws.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

 

“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Registrations” means all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) held by, or applied by
contract to, any Credit Party or any of its Subsidiaries, that are required for
the research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the Products of any Credit Party or any of its
Subsidiaries.

 

“Regulatory Matters” means, collectively, activities and Products that are
subject to Public Health Laws.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans then outstanding and outstanding Letter of
Credit Obligations.

 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
Products or to which such Person or any of its Property or Products is subject.
For the avoidance of doubt, the term “Requirement of Law” shall include FATCA
and any intergovernmental agreements with respect thereto between the United
States and another jurisdiction.

 

92

 

 

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 1.13, and
(b) such other reserves against Eligible Accounts or Availability that Agent
may, in its Permitted Discretion, establish from time to time. Without limiting
the generality of the foregoing, Reserves established to ensure the payment of
interest expenses or Indebtedness shall be deemed to be an exercise of Agent’s
Permitted Discretion.

 

“Responsible Officer” means the chief executive officer or the president of a
Borrower or the Borrower Representative, as applicable, or any other officer
having substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or the Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.

 

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or Letter
of Credit Obligations).

 

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

 

“Revolving Termination Date” means the earlier to occur of: (a) November 17,
2017 (provided that such date shall be extended to November 18, 2019 if Usage as
of such date exceeds one-third (1/3) of the Aggregate Revolving Loan
Commitment); and (b) the date on which the Aggregate Revolving Loan Commitment
shall terminate in accordance with the provisions of this Agreement.

 

“Rite-Aid” means Rite Aid Hdqtrs. Corp.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

93

 

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of any Credit Party
which is subordinated (pursuant to an agreement in form and substance reasonably
satisfactory to Agent) to the Obligations as to right and time of payment and as
to other rights and remedies thereunder and having such other terms as are, in
each case, reasonably satisfactory to Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

 

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries. (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“Usage” means, as of any date of determination, the average of:

 

(a) the daily balances of the Aggregate Revolving Loan Commitment during the
preceding twelve calendar months, less

 

94

 

 

(b) the sum of (i) the daily balance of all Revolving Loans plus (ii) the daily
amount of Letter of Credit Obligations, in each case, during the preceding
twelve calendar months.

 

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Walgreens” means Walgreen Co.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

 

“Wholly-Owned Domestic Subsidiary” means any Wholly-Owned Subsidiary that is a
Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

 

11.2         Other Interpretive Provisions.

 

(a)          Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto. The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms. Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)          The Agreement. The words “hereof”, “herein”, “hereunder” and words
of similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c)          Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”

 

(d)          Performance; Time. Whenever any performance obligation hereunder or
under any other Loan Document (other than a payment obligation) shall be stated
to be due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of Agent, but in no
event later than the first day of the second month or quarter, as applicable,
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” All references to the time of day shall
be a reference to New York time. If any provision of this Agreement or any other
Loan Document refers to any action taken or to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.

 

95

 

 

(e)          Contracts. Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

(f)          Laws. References to any statute or regulation may be made by using
either the common or public name thereof or a specific cite reference and,
except as otherwise provided with respect to FATCA, are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

11.3         Accounting Terms and Principles.

 

All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP. No change
in the accounting principles used in the preparation of any financial statement
hereafter adopted by IGI shall be given effect for purposes of measuring
compliance with any provision of Article V or VI unless the Borrowers, Agent and
the Required Lenders agree to modify such provisions to reflect such changes in
GAAP and, unless such provisions are modified, all financial statements,
Compliance Certificates and similar documents provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article V and Article VI shall be made,
without giving effect to any election under Accounting Standards Codification
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other Liabilities of any Credit Party or
any Subsidiary of any Credit Party at “fair value.” A breach of a financial
covenant contained in Article VI shall be deemed to have occurred as of any date
of determination by Agent or as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to Agent.

 

11.4         Payments.

 

Agent may set up standards and procedures to determine or redetermine the
equivalent in Dollars of any amount expressed in any currency other than Dollars
and otherwise may, but shall not be obligated to, rely on any determination made
by any Credit Party or any L/C Issuer. Any such determination or redetermination
by Agent shall be conclusive and binding for all purposes, absent manifest
error. No determination or redetermination by any Secured Party or any Credit
Party and no other currency conversion shall change or release any obligation of
any Credit Party or of any Secured Party (other than Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
Agent may round up or down, and may set up appropriate mechanisms to round up or
down, any amount hereunder to nearest higher or lower amounts and may determine
reasonable de minimis payment thresholds.

 

[Signature Pages Follow.]

 

96

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  BORROWERS:       IGI LABORATORIES, INC.       By: /s/ Jenniffer Collins  
Name: Jenniffer Collins   Title: Chief Financial Officer       IGEN INC.      
By: /s/ Jenniffer Collins   Name: Jenniffer Collins   Title: Chief Financial
Officer         IGI LABS, INC.       By: /s/ Jenniffer Collins   Name: Jenniffer
Collins   Title: Chief Financial Officer         BORROWER REPRESENTATIVE:      
IGI LABS, INC.         By: /s/ Jenniffer Collins   Name: Jenniffer Collins  
Title: Chief Financial Officer         Address for notices:  

IGI Laboratories, Inc.

 

IGI Labs, Inc.

 

105 Lincoln Avenue

 

Buena, NJ 08310

  Attn:

Jenniffer Collins, Chief Financial Officer

  Facsimile:

856-697-2259

 

[Signature Page to Credit Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  GENERAL ELECTRIC CAPITAL CORPORATION,   as Agent         By: /s/ Verleria
King-Jones   Name: Verleria King-Jones   Title: Its Duly Authorized Signatory  
      Address for Notices:       General Electric Capital Corporation  
Healthcare Financial Services   500 West Monroe Street, Chicago, Illinois 60661
  Attn:  IGI Labs Account Officer   Facsimile: (866) 364-4843



 

[Signature Page to Credit Agreement]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  GE CAPITAL BANK,   as a Lender       By: /s/ Jeffrey M. Thomas   Name: Jeffrey
M. Thomas   Title: Duly Authorized Signatory         Address for notices:   GE
Capital Bank c/o   General Electric Capital Corporation   Healthcare Financial
Services   500 West Monroe Street, Chicago, Illinois 60661   Attn:  IGI Labs
Account Officer   Facsimile: (312) 441-7598

  

[Signature Page to Credit Agreement]

 

 

 

 

Schedule 1.1(b)

 

Revolving Loan Commitments

 

GE Capital Bank $10,000,000 

 

 

 